EXHIBIT 10.1

900 NORTH POINT PARKWAY

ALPHARETTA, GEORGIA 30005

OFFICE LEASE AGREEMENT

BETWEEN

BRE/COH GA LLC, a Delaware limited liability company

(“LANDLORD”)

AND

CLEARSIDE BIOMEDICAL, INC., a Delaware corporation

(“TENANT”)



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (this “Lease”) is made and entered into as of
November 21, 2016, by and between BRE/COH GA LLC, a Delaware limited liability
company (“Landlord”) and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation
(“Tenant”). The following exhibits and attachments are incorporated into and
made a part of this Lease: Exhibit A-1 (Outline and Location of Premises),
Exhibit A-2 (Outline and Location of Refusal Space), Exhibit A-3 (Outline and
Location of Deferred Space), Exhibit B (Expenses and Taxes), Exhibit C (Work
Letter), Exhibit D (Commencement Letter), Exhibit E (Building Rules and
Regulations), Exhibit F (Additional Provisions) and Exhibit G (Form of Letter of
Credit).

1. Basic Lease Information.

 

  1.01 “Building” shall mean the building located at 900 North Point Parkway,
Alpharetta, Georgia 30005, and commonly known as 900 North Point. “Rentable
Square Footage of the Building” is deemed to be 130,381 square feet.

 

  1.02 “Premises” shall mean the area shown on Exhibit A-1 to this Lease. The
Premises is located on the 2nd floor and known as suite 250. If the Premises
include one or more floors in their entirety, all corridors and restroom
facilities located on such full floor(s) shall be considered part of the
Premises. The “Rentable Square Footage of the Premises” is deemed to be 18,744
square feet. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct.

 

  1.03 “Base Rent”:

 

Months of Term

   Annual
Rate
Per Square
Foot      Monthly
Base Rent  

Commencement Date – Last day of 12th full calendar month of the Term

   $ 22.50       $ 35,145.00   

First day of 13th full calendar month of the Term - Last day of 24th full
calendar month of the Term

   $ 23.18       $ 36,207.16   

First day of 25th full calendar month of the Term - Last day of 36th full
calendar month of the Term

   $ 23.88       $ 37,300.56   

First day of 37th full calendar month of the Term - Last day of 48th full
calendar month of the Term

   $ 24.60       $ 38,425.20   

First day of 49th full calendar month of the Term - Last day of 60th full
calendar month of the Term

   $ 25.34       $ 39,581.08   

First day of 61st full calendar month of the Term - Last day of 72nd full
calendar month of the Term

   $ 26.10       $ 40,768.20   

First day of 73rd full calendar month of the Term - Termination Date

   $ 26.88       $ 41,986.56   

Notwithstanding anything in this Section of the Lease to the contrary, so long
as Tenant is not in Default (as defined in Section 18) under this Lease, Tenant
shall be entitled to an abatement of Base Rent in the amount of $35,145.00 per
month for 6 consecutive full calendar months of the Term (as defined in
Section 1.06),



--------------------------------------------------------------------------------

beginning with the 1st full calendar month of the Term (the “Base Rent Abatement
Period”). The total amount of Base Rent abated during the Base Rent Abatement
Period shall equal $210,870.00 (the “Abated Base Rent”). If Tenant Defaults at
any time during the Term and fails to cure such Default within any applicable
cure period under the Lease, all Abated Base Rent shall immediately become due
and payable. The payment by Tenant of the Abated Base Rent in the event of a
Default shall not limit or affect any of Landlord’s other rights, pursuant to
this Lease or at law or in equity. During the Base Rent Abatement Period, only
Base Rent shall be abated, and all Additional Rent and other costs and charges
specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease. Notwithstanding the foregoing, at any time prior to or
during the Base Rent Abatement Period, Landlord shall have the option to
purchase, by check or wire transfer of available funds, all or any part (in
whole-month increments only) of the remaining Abated Base Rent (“Remaining
Abated Base Rent Amount”), by providing Tenant with written notice (“Abated Base
Rent Payment Notice”). The Abated Base Rent Payment Notice shall set forth the
month(s) of abatement that Landlord elects to purchase and the total portion of
the Remaining Abated Base Rent Amount that Landlord elects to purchase (the
“Purchase Amount”). The Purchase Amount to be paid by Landlord to Tenant shall
be paid simultaneously with the giving of the Abated Base Rent Payment Notice.
Upon Landlord’s tender of the Purchase Amount, the Abated Base Rent shall be
reduced by the number of months of Abated Base Rent so purchased by Landlord.
Upon request by Landlord, Landlord and Tenant shall enter into an amendment to
the Lease to reflect the Purchase Amount paid by Landlord and the corresponding
reduction of the Abated Base Rent.

 

  1.04 “Tenant’s Pro Rata Share”: 14.3763%.

 

  1.05 “Base Year”: 2017.

 

  1.06 “Term”: The period commencing on the Commencement Date (defined below)
and, unless terminated earlier in accordance with this Lease, ending on the last
day of the 78th full calendar month following the Commencement Date (the
“Termination Date”). The “Commencement Date” shall mean the date on which the
Landlord Work (defined in Section 1.14) is Substantially Complete (defined in
Section 3). The parties anticipate that the Landlord Work will be Substantially
Complete on or about March 1, 2017 (the “Target Commencement Date”).

 

  1.07 Allowance(s): an amount not to exceed $679,296.45, as further described
in the attached Exhibit C.

 

  1.08 “Security Deposit”: As of the date of this Lease, there is no Security
Deposit.

 

  1.09 “Guarantor”: As of the date of this Lease, there is no Guarantor.

 

  1.10 “Broker(s)”: Lavista Associates, Inc. (“Tenant’s Broker”), which
represented Tenant in connection with this transaction, and Lincoln Property
Company (“Landlord’s Broker”), which represented Landlord in connection with
this transaction.

 

2



--------------------------------------------------------------------------------

  1.11 “Permitted Use”: General office use, plus use of lab space for the sole
purpose of conducting testing/engineering related to Tenant’s business, provided
that such lab space use shall not exceed 10% of the total square footage of the
Premises (the “Lab Space”),and the use of such Lab Space shall be subject to the
terms of this Lease.

 

  1.12 “Notice Address(es)”:

 

Landlord:    Tenant:

BRE/COH GA LLC

c/o Equity Office

2311 Cedar Springs Road, Suite 300

Dallas, Texas 75201

Attention: Asset Manager

 

With copies of any notices to Landlord shall be sent to:

 

BRE/COH GA LLC

c/o Lincoln Property Company

900 North Point Parkway, Suite 100

Alpharetta, Georgia 30005

Attention: Property Manager

 

and

 

BRE/COH GA LLC

c/o Equity Office

222 South Riverside Plaza

Suite 2000

Chicago, Illinois 60606

Attention: Managing Counsel

  

Prior to the Commencement Date:

 

Clearside Biomedical, Inc.

1220 Old Alpharetta Road

Suite 300

Alpharetta, Georgia 30005

 

From and after the Commencement Date:

 

Clearside Biomedical, Inc.

900 North Point Parkway

Suite 250

Alpharetta, Georgia 30005

 

  1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 A.M.
to 6:00 P.M. on Business Days and 8:00 A.M. to 1:00 P.M. on Saturdays.

 

  1.14 “Landlord Work” means the work that Landlord is obligated to perform in
the Premises pursuant to a separate agreement (the “Work Letter”) attached to
this Lease as Exhibit C.

 

  1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

 

  1.16 “Letter of Credit” is as described in Section 5 of Exhibit F attached
hereto.

 

3



--------------------------------------------------------------------------------

2. Lease Grant.

Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord. Landlord further grants to Tenant the non-exclusive
right to use any portions of the Property that are designated by Landlord for
the common use of tenants and others (the “Common Areas”).

3. Adjustment of Commencement Date; Possession.

3.01 The Landlord Work shall be deemed to be “Substantially Complete” on the
later of (i) the date that all Landlord Work has been performed, other than any
details of construction, mechanical adjustment or any other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Premises; and (ii) the date Landlord receives from the appropriate governmental
authorities, with respect to the Landlord Work performed by Landlord or its
contractors in the Premises, all approvals necessary for the occupancy of the
Premises (or would have received such approvals absent any Tenant Delays). If
Landlord is delayed in the performance of the Landlord Work as a result of the
acts or omissions of Tenant, the Tenant Related Parties (defined in Section 13)
or their respective contractors or vendors, including, without limitation,
changes requested by Tenant to approved plans, Tenant’s failure to comply with
any of its obligations under this Lease, or Tenant’s specification of any
materials or equipment with long lead times (each a “Tenant Delay”), the
Landlord Work shall be deemed to be Substantially Complete on the date that
Landlord could reasonably have been expected to Substantially Complete the
Landlord Work absent any Tenant Delay. Notwithstanding anything to the contrary
in Section 1.06 above, Landlord’s failure to Substantially Complete the Landlord
Work by the Target Commencement Date (described in Section 1.06) shall not be a
default by Landlord or otherwise render Landlord liable for damages. Promptly
after the determination of the Commencement Date, Landlord and Tenant shall
execute and deliver a commencement letter in the form attached as Exhibit D (the
“Commencement Letter”). Tenant’s failure to execute and return the Commencement
Letter, or to provide written objection to the statements contained in the
Commencement Letter, within 30 days after the date of the Commencement Letter
shall be deemed an approval by Tenant of the statements contained therein.
Landlord shall use reasonable efforts to notify Tenant, orally or in writing, of
any circumstances of which Landlord is aware that have caused or may cause a
Tenant Delay (including informing Tenant of long lead times related to
availability of materials), so that Tenant may take whatever action is
appropriate to minimize or prevent such Tenant Delay.

3.02 Subject to Landlord’s obligation to perform Landlord Work, the Premises are
accepted by Tenant in “as is” condition and configuration without any
representations or warranties by Landlord. By taking possession of the Premises,
Tenant agrees that the Premises are in good order and satisfactory condition.
Notwithstanding the foregoing, Landlord represents that to Landlord’s knowledge,
the mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Premises are in good working order as of the date of this
Lease. Notwithstanding the foregoing, Landlord shall be responsible for latent
defects in the Landlord Work of which Tenant notifies Landlord to the extent
that the correction of such defects is covered under valid and enforceable
warranties given Landlord by contractors or subcontractors performing the
Landlord Work. Landlord, at its option, may pursue such claims directly or
assign any such warranties to Tenant for enforcement. Tenant’s acceptance of the
Premises shall be subject to Landlord’s obligation to correct portions of the
Landlord Work as set forth on a construction punch list prepared by Landlord and
Tenant in accordance with the terms hereof. Within 15 days after Substantial
Completion of the Landlord Work, Landlord and Tenant shall together conduct an
inspection of the Premises and prepare a “punch list” setting

 

4



--------------------------------------------------------------------------------

forth any portions of the Landlord Work that are not in conformity with the
Landlord Work as required by the terms of this Lease. Notwithstanding the
foregoing, at the request of Landlord, such construction punch list shall be
mutually prepared by Landlord and Tenant prior to the date on which Tenant first
begins to move its furniture, equipment or other personal property into the
Premises. Landlord, as part of the Landlord Work, shall use good faith efforts
to correct all such items within a reasonable time following the completion of
the punch list. Landlord shall not be liable for a failure to deliver possession
of the Premises or any other space due to the holdover or unlawful possession of
such space by another party, provided, however, Landlord shall use reasonable
efforts to obtain possession of any such space. In such event, the Commencement
Date for the Premises, or the commencement date for such other space, as
applicable, shall be postponed until the date Landlord delivers possession of
such space to Tenant free from occupancy by any party. Except as otherwise
provided in this Lease, Tenant shall not be permitted to take possession of or
enter the Premises prior to the Commencement Date without Landlord’s permission.
If Tenant takes possession of or enters the Premises before the Commencement
Date, Tenant shall be subject to the terms and conditions of this Lease;
provided, however, except for the cost of services requested by Tenant (e.g.
after hours HVAC service), Tenant shall not be required to pay Rent for any
entry or possession before the Commencement Date during which Tenant, with
Landlord’s approval, has entered, or is in possession of, the Premises for the
sole purpose of performing improvements or installing furniture, equipment or
other personal property. However, notwithstanding the foregoing but subject to
the terms of this Section 3.02, Landlord shall use its reasonable efforts to
permit Tenant to enter the Premises after notice from Landlord, at Tenant’s sole
risk, at least 14 days prior to the Commencement Date, solely for the purpose of
installing equipment, furnishings and other personalty provided that such
installations do not interfere with the Landlord Work. The parties agree to
cooperate reasonably to coordinate their respective access to and work within
the Premises so as to minimize any delay to the performance of the Landlord
Work. Landlord may withdraw such permission to enter the Premises prior to the
Commencement Date at any time that Landlord reasonably determines that such
entry by Tenant is causing a dangerous situation for Landlord, Tenant or their
respective contractors or employees, or if Landlord reasonably determines that
such entry by Tenant is hampering or otherwise preventing Landlord from
proceeding with the completion of the Landlord Work at the earliest possible
date, provided that Landlord agrees to act reasonably in making any such
determination in light of the mutual obligation of Landlord and Tenant to
cooperate reasonably to coordinate their respective work as set forth above.

3.03 If (i) Landlord has received all required permits for the performance of
the Landlord Work within 30 days after the date of this Lease, and (ii) the
Commencement Date has not occurred on or before April 15, 2017 (the “Outside
Completion Date”), Tenant shall be entitled to a rent abatement following the
Base Rent Abatement Period of $1,155.45 for every day in the period beginning on
the Outside Completion Date and ending on the Commencement Date. Landlord and
Tenant acknowledge and agree that: (a) the determination of the Commencement
Date shall take into consideration the effect of any Tenant Delays; and (b) the
Outside Completion Date shall be postponed by the number of days the
Commencement Date is delayed due to events of Force Majeure and the number of
days Landlord is delayed in obtaining all required permits for the performance
of the Landlord Work beyond the initial 30 day period after the date of this
Lease.

4. Rent.

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to

 

5



--------------------------------------------------------------------------------

as “Rent”). “Additional Rent” means all sums (exclusive of Base Rent) that
Tenant is required to pay Landlord under this Lease. Tenant shall pay and be
liable for all rental, sales and use taxes (but excluding income taxes), if any,
imposed upon or measured by Rent. Base Rent and recurring monthly charges of
Additional Rent shall be due and payable in advance on the first day of each
calendar month without notice or demand, provided that the installment of Base
Rent for the seventh full calendar month of the Term shall be payable upon the
execution of this Lease by Tenant. All other items of Rent shall be due and
payable by Tenant on or before 30 days after billing by Landlord. Rent shall be
made payable to the entity, and sent to the address, Landlord designates and
shall be made by good and sufficient check payable in United States of America
currency or by other means acceptable to Landlord. If Tenant does not pay any
Rent when due hereunder, Tenant shall pay Landlord an administration fee in the
amount of $250.00, provided that Tenant shall be entitled to a grace period of
up to 5 Business Days for the first 2 late payments of Rent in a calendar year.
In addition, past due Rent shall accrue interest at 10% per annum, and Tenant
shall pay Landlord a reasonable fee for any checks returned by Tenant’s bank for
any reason. Landlord’s acceptance of less than the correct amount of Rent shall
be considered a payment on account of the oldest obligation due from Tenant
hereunder, then to any current Rent then due hereunder, notwithstanding any
statement to the contrary contained on or accompanying any such payment from
Tenant. Rent for any partial month during the Term shall be prorated. No
endorsement or statement on a check or letter accompanying payment shall be
considered an accord and satisfaction. Tenant’s covenant to pay Rent is
independent of every other covenant in this Lease.

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

5. Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business, the use, condition, configuration
and occupancy of the Premises and the Building systems located in or exclusively
serving the Premises. During the Term, Landlord shall be responsible, at its
cost (except to the extent properly included in Expenses), for correcting any
violations of Laws relating to or affecting the condition, use or occupancy of
the Common Areas except for any obligations specifically imposed upon Tenant
pursuant to this Lease. Notwithstanding the foregoing, Landlord shall have the
right to contest any alleged violation of any of the foregoing in good faith, or
bring suit against any third party causing such violation of Laws, including,
without limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law. Landlord, after the exhaustion of any and all rights to
appeal, contest or litigate, will make all repairs, additions, alterations,
improvements or adjustments necessary to comply with the terms of any final
order or judgment. In addition, Tenant shall, at its sole cost and expense,
promptly comply with any Laws that relate to the “Base Building” (defined
below), but only to the extent such obligations are triggered by Tenant’s use of
the Premises, other than for general office use, or Alterations or improvements
in the Premises performed or requested by Tenant. “Base Building” shall include
the structural portions of the Building, the public restrooms and the Building
mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law. Tenant shall not exceed the
standard density

 

6



--------------------------------------------------------------------------------

limit for the Building. Tenant shall comply with the rules and regulations of
the Building attached as Exhibit E and such other reasonable rules and
regulations adopted by Landlord from time to time, including rules and
regulations for the performance of Alterations (defined in Section 9.03). The
rules and regulations shall be generally applicable, and generally applied in
the same manner, to all tenants of the Building.

6. Security Deposit.

The Security Deposit, if any, shall be delivered to Landlord upon the execution
of this Lease by Tenant and held by Landlord without liability for interest
(unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of damages. Landlord may from time to time and without prejudice to any other
remedy provided in this Lease or by Law, use all or a portion of the Security
Deposit to the extent necessary to satisfy past due Rent or to satisfy any other
loss or damage resulting from Tenant’s breach under this Lease. If Landlord uses
any portion of the Security Deposit, Tenant, within 5 days after demand, shall
restore the Security Deposit to its original amount. Landlord shall return any
unapplied portion of the Security Deposit to Tenant within 45 days after the
later to occur of: (a) determination of the final Rent due from Tenant; or
(b) the later to occur of the Termination Date or the date Tenant surrenders the
Premises to Landlord in compliance with Section 25. Landlord may assign the
Security Deposit to a successor or transferee and, following the assignment,
Landlord shall have no further liability for the return of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during all Building Service Hours plus air conditioning such that the
temperature does not exceed 76 degrees Fahrenheit until 6:30 p.m. Monday through
Thursday from June through August on Business Days, although (i) Tenant shall
have the right to receive HVAC service during hours other than set forth herein
by paying Landlord’s then standard charge for additional HVAC service and
providing such prior notice as is reasonably specified by Landlord, and (ii) if
Tenant is permitted to connect any supplemental HVAC units to the Building’s
condenser water loop or chilled water line, such permission shall be conditioned
upon Landlord having adequate excess capacity from time to time and such
connection and use shall be subject to Landlord’s reasonable approval and
reasonable restrictions imposed by Landlord, and Landlord shall have the right
to charge Tenant a connection fee and/or a monthly usage fee, as reasonably
determined by Landlord; (c) standard janitorial service on Business Days;
(d) elevator service; (e) electricity in accordance with the terms and
conditions in Section 7.02; (f) access to the Building for Tenant and its
employees 24 hours per day/7 days per week, subject to the terms of this Lease
and such protective services or monitoring systems, if any, as Landlord may
reasonably impose, including, without limitation, sign-in procedures and/or
presentation of identification cards; (g) snow and ice removal; (h) landscaping
services; and (i) such other services as Landlord reasonably determines are
necessary or appropriate for the Property. If Landlord, at Tenant’s request,
provides any services which are not Landlord’s express obligation under this
Lease, including, without limitation, any repairs which are Tenant’s
responsibility pursuant to Section 9 below, Tenant shall pay Landlord, or such
other party designated by Landlord, the cost of providing such service plus a
reasonable administrative charge.

 

7



--------------------------------------------------------------------------------

7.02 Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant either: (a) through inclusion in Expenses (except as provided
for excess usage); (b) by a separate charge payable by Tenant to Landlord; or
(c) by separate charge billed by the applicable utility company and payable
directly by Tenant. Without the consent of Landlord, Tenant’s use of electrical
service shall not exceed the Building standard usage, per square foot, as
reasonably determined by Landlord, based upon the Building standard electrical
design load. Landlord shall have the right to measure electrical usage by
commonly accepted methods, including the installation of measuring devices such
as submeters and check meters. If it is determined that Tenant is using
electricity in such quantities or during such periods as to cause the total cost
of Tenant’s electrical usage, on a monthly, per-rentable-square-foot basis, to
materially exceed that which Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord Additional Rent for the cost of such excess
electrical usage and, if applicable, for the cost of purchasing and installing
the measuring device(s). For purposes hereof, the Building “electrical standard”
is 5 watts per usable square foot of connected load to the Premises, exclusive
of base Building HVAC.

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of maintenance, repairs, improvements or alterations,
utility interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material or critical
business portion of the Premises, are made untenantable for a period in excess
of 3 consecutive Business Days as a result of a Service Failure that is
reasonably within the control of Landlord to correct, then Tenant, as its sole
remedy, shall be entitled to receive an abatement of Rent payable hereunder
during the period beginning on the 4th consecutive Business Day of the Service
Failure and ending on the day the service has been restored. If the entire
Premises have not been rendered untenantable by the Service Failure, the amount
of abatement shall be equitably prorated.

8. Leasehold Improvements.

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, shall remove any Cable (defined in Section 9.01 below).
In addition, Landlord, by written notice to Tenant at least 30 days prior to the
Termination Date, may require Tenant, at Tenant’s expense, to remove any
Landlord Work or Alterations that, in Landlord’s reasonable judgment, are of a
nature that would require removal and repair costs that are materially in excess
of the removal and repair costs associated with standard office improvements
(the Cable and such other items collectively are referred to as “Required
Removables”). Required Removables shall include, without limitation, internal
stairways, raised floors, personal baths and showers, vaults, rolling file
systems and structural alterations and modifications. The Required Removables
shall be removed by Tenant before the Termination Date. Tenant shall repair
damage caused by the installation or removal of Required Removables. If Tenant
fails to perform its obligations in a timely manner, Landlord may perform such
work at Tenant’s expense. Notwithstanding the foregoing to the contrary, Tenant,
at the time it requests approval for a proposed Alteration, including any
Landlord Work, as such term may be defined in the Work Letter attached as
Exhibit C, may request in writing that Landlord advise Tenant whether the
Alteration, including any Landlord Work, or any portion thereof, is a Required
Removable. Within 10 days after receipt of Tenant’s request, Landlord shall
advise Tenant in writing as to which portions of the alteration or other
improvements are

 

8



--------------------------------------------------------------------------------

Required Removables. If Landlord fails to advise Tenant in writing as to whether
the Alteration or any portion of the Alteration will be designated as a Required
Removable (the “Required Removable Advice”) within the period set forth above,
Tenant shall have the right to provide Landlord with a second request for the
Required Removable Advice. Tenant’s second request for the Required Removable
Advice must specifically state that Landlord’s failure to respond within a
period of 10 days shall be deemed to mean that the Alteration, or such portion
of the Alteration specifically requested by Tenant, will not be designated as a
Required Removable. If Landlord’s failure to respond continues for 10 days after
its receipt of the second request for the Required Removable Advice, then
Landlord shall be deemed to have agreed that the Alteration, or such portion of
the Alteration for which Tenant has requested the Required Removable Advice,
will not be designated as a Required Removable.

9. Repairs and Alterations.

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant, at its sole cost
and expense, shall perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear and damage by Casualty
(subject to the terms of Section 16) and condemnation (subject to the terms of
Section 17) excepted. Tenant’s repair and maintenance obligations include,
without limitation, repairs to: (a) floor covering; (b) interior partitions;
(c) doors; (d) the interior side of demising walls; (e) Alterations (described
in Section 9.03); (f) supplemental air conditioning units, kitchens, including
hot water heaters, plumbing, and similar facilities exclusively serving Tenant,
whether such items are installed by Tenant or are currently existing in the
Premises but not including any components that are Landlord’s express
responsibility; and (g) electronic, fiber, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant
(collectively, “Cable”). All repairs and other work performed by Tenant or its
contractors, including that involving Cable, shall be subject to the terms of
Section 9.03 below. If Tenant fails to make any repairs to the Premises for more
than 15 days after notice from Landlord (although notice shall not be required
in an emergency), Landlord may make the repairs, and, within 30 days after
demand, Tenant shall pay the reasonable cost of the repairs, together with an
administrative charge in an amount equal to 10% of the cost of the repairs.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building and the Common Areas in general; (c) Common Areas;
(d) roof of the Building and roof membrane; (e) exterior windows of the Building
and exterior demising walls; and (f) elevators serving the Building. Landlord
shall promptly make repairs for which Landlord is responsible.

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld, conditioned or delayed. However, Landlord’s
consent shall not be required for any Alteration that satisfies all of the
following criteria (a “Cosmetic Alteration”): (a) is of a cosmetic nature such
as painting, wallpapering, hanging pictures and installing carpeting; (b) is not
visible from the exterior of the Premises or Building; (c) will not affect the
Base Building (defined in Section 5); and (d) does not require work to be
performed inside the walls or above the ceiling of the Premises. Cosmetic
Alterations shall be subject to all the other provisions of this Section 9.03.
Prior to starting work, Tenant shall furnish Landlord with plans and
specifications (which shall be in CAD

 

9



--------------------------------------------------------------------------------

format if requested by Landlord), although such plans and specifications need be
supplied to Landlord only if they are necessary for the issuance of required
permits or if reasonably deemed necessary by Landlord due to the nature of the
work to be performed; names of contractors reasonably acceptable to Landlord
(provided that Landlord may designate specific contractors with respect to Base
Building and vertical Cable, as may be described more fully below); required
permits and approvals; evidence of contractor’s and subcontractor’s insurance in
amounts reasonably required by Landlord and naming Landlord and the managing
agent for the Building (or any successor(s)) as additional insureds; and any
security for performance in amounts reasonably required by Landlord. Landlord
may designate specific contractors with respect to oversight, installation,
repair, connection to, and removal of vertical Cable. All Cable shall be clearly
marked with adhesive plastic labels (or plastic tags attached to such Cable with
wire) to show Tenant’s name, suite number, and the purpose of such Cable
(i) every 6 feet outside the Premises (specifically including, but not limited
to, the electrical room risers and any Common Areas), and (ii) at the
termination point(s) of such Cable. Changes to the plans and specifications must
also be submitted to Landlord for its approval. Alterations shall be constructed
in a good and workmanlike manner using materials of a quality reasonably
approved by Landlord, and Tenant shall ensure that no Alteration impairs any
Building system or Landlord’s ability to perform its obligations hereunder.
Tenant shall reimburse Landlord for any reasonable sums paid by Landlord for
third party examination of Tenant’s plans for non-Cosmetic Alterations. In
addition, Tenant shall pay Landlord a fee for Landlord’s oversight and
coordination of any non-Cosmetic Alterations equal to 7% of the cost of the
non-Cosmetic Alterations. Upon completion, Tenant shall furnish “as-built” plans
(in CAD format, if requested by Landlord) for non-Cosmetic Alterations,
completion affidavits and full and final waivers of lien. Landlord’s approval of
an Alteration shall not be deemed a representation by Landlord that the
Alteration complies with Law.

10. Entry by Landlord.

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. Notwithstanding the foregoing, except in
emergencies or to provide Building services, Landlord shall provide Tenant with
at least 12 hours’ prior notice of entry into the Premises, which may be given
orally to the entity occupying the Premises. If reasonably necessary, Landlord
may temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

11. Assignment and Subletting.

11.01 Except in connection with a Business Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if the proposed transferee intends to use the Lab Space in
the Premises in a different way, for different purposes or with different
substances or materials than the originally named Tenant

 

10



--------------------------------------------------------------------------------

under this Lease. In addition it is agreed that Landlord’s consent shall not be
considered unreasonably withheld if the proposed transferee is a governmental
entity or an occupant of the Building or an occupant of the building located at
800 North Point Parkway, Alpharetta, Georgia (the “800 North Point Building”) or
if the proposed transferee, whether or not an occupant of the Building or an
occupant of the 800 North Point Building, is in discussions with Landlord
regarding the leasing of space within the Building or within the 800 North Point
Building. Notwithstanding the above, Landlord will not withhold its consent
solely because the proposed subtenant or assignee is an occupant of the Building
or an occupant of the 800 North Point Building if Landlord does not have space
available for lease in the Building or the 800 North Point Building that is
comparable to the space Tenant desires to sublet or assign. Landlord shall be
deemed to have comparable space if it has, or will have, space available on any
floor of the Building or on any floor of the 800 North Point Building that is
approximately the same size as the space Tenant desires to sublet or assign
within 6 months of the proposed commencement of the proposed sublease or
assignment. If the entity(ies) which directly or indirectly controls 50% or more
of the voting shares/rights of Tenant (other than through the ownership of
voting securities listed on a recognized securities exchange) changes at any
time, such change of ownership or control shall constitute a Transfer. Any
Transfer in violation of this Section shall, at Landlord’s option, be deemed a
Default by Tenant as described in Section 18, and shall be voidable by Landlord.
In no event shall any Transfer, including a Business Transfer, release or
relieve Tenant from any obligation under this Lease, and Tenant shall remain
primarily liable for the performance of the tenant’s obligations under this
Lease, as amended from time to time.

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee (or, in the case of a change of ownership or control, for the
proposed new controlling entity(ies)), which may be subject to reasonable
confidentiality restrictions, a fully executed copy of the proposed assignment,
sublease or other Transfer documentation and such other information as Landlord
may reasonably request. Within 15 Business Days after receipt of the required
information and documentation, Landlord shall either: (a) consent to the
Transfer by execution of a consent agreement in a form reasonably designated by
Landlord; (b) reasonably refuse to consent to the Transfer in writing; or (c) in
the event of an assignment of this Lease or subletting of more than 20% of the
Rentable Square Footage of the Premises for more than 50% of the remaining Term
(excluding unexercised options), recapture the portion of the Premises that
Tenant is proposing to Transfer. If Landlord exercises its right to recapture,
this Lease shall automatically be amended (or terminated if the entire Premises
is being assigned or sublet) to delete the applicable portion of the Premises
effective on the proposed effective date of the Transfer, although Landlord may
require Tenant to execute a reasonable amendment or other document reflecting
such reduction or termination. Tenant shall pay Landlord a review fee of
$1,500.00 for Landlord’s review of any requested Transfer.

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. In determining excess rent due Landlord,
Tenant may deduct from the excess, on a straight line basis, all reasonable and
customary expenses directly incurred by Tenant attributable to the Transfer,
including brokerage fees, legal fees, construction costs, and Landlord’s review
fee. If Tenant is in Default, Landlord may require that all sublease payments be
made directly to Landlord, in which case Tenant shall receive a credit against
Rent in the amount of Tenant’s share of payments received by Landlord. However,
by accepting any such payments directly from the subtenant, whether as a result
of the foregoing or otherwise, Landlord does not waive any claims against the
Tenant hereunder or release Tenant from any obligations under this Lease, nor
recognize the subtenant as the tenant under the Lease.

 

11



--------------------------------------------------------------------------------

11.04 Tenant may (i) assign this Lease to a successor to Tenant by merger,
consolidation, reorganization or the purchase of all or substantially all of
Tenant’s assets, or (ii) assign this Lease or sublet all or a portion of the
Premises to an Affiliate (defined below), or (iii) sell a controlling interest
in Tenant’s stock, partnership or membership interests, without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Business Transfer”): (a) Tenant must not be in Default; (b) Tenant must give
Landlord written notice at least 15 Business Days before such Transfer; (c) if
such Transfer will result from a merger, consolidation or reorganization of
Tenant with another entity, or the purchase of all or substantially all of
Tenant’s assets by another entity, then the Credit Requirement (defined below)
must be satisfied, and (d) if such Transfer involves the sale of a controlling
interest in Tenant’s stock, partnership or membership interests, the Credit
Requirement must be satisfied. Tenant’s notice to Landlord shall include
information and documentation evidencing the Business Transfer and showing that
each of the above conditions has been satisfied. If requested by Landlord,
Tenant’s successor shall sign and deliver to Landlord a commercially reasonable
form of assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant. The “Credit Requirement” shall
be deemed satisfied if, as of the date immediately succeeding the date of the
Business Transfer, the financial strength of either (a) Tenant, in the event of
a sale of a controlling interest in Tenant’s stock, partnership or membership
interests, or (b) the entity with which Tenant is to merge, consolidate or
reorganize in the event of a merger, consolidation or reorganization, or (c) the
entity which is purchasing all or substantially all of Tenant’s assets in the
event of a sale of all or substantially all of Tenant’s assets, is not less than
that of Tenant as of the date immediately preceding the Transfer as determined
(x) based on credit ratings of such entity and Tenant by both Moody’s and
Standard & Poor’s (or by either such agency alone, if applicable ratings by the
other agency do not exist), or (y) if such credit ratings do not exist, then in
accordance with Moody’s KMV RiskCalc (i.e., the on-line software tool offered by
Moody’s for analyzing credit risk) based on CFO-certified financial statements
for such entity and Tenant covering their last two fiscal years ending before
the Transfer.

11.05 Notwithstanding anything to the contrary contained in this Section 11,
neither Tenant nor any other person having a right to possess, use, or occupy
(for convenience, collectively referred to in this subsection as “Use”) the
Premises shall enter into any lease, sublease, license, concession or other
agreement for Use of all or any portion of the Premises which provides for
rental or other payment for such Use based, in whole or in part, on the net
income or profits derived by any person that leases, possesses, uses, or
occupies all or any portion of the Premises (other than an amount based on a
fixed percentage or percentages of receipts or sales), and any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a transfer of any right or interest in the Use of all or any
part of the Premises.

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
subtenants or transferees. Tenant shall give Landlord notice at least 10 days
prior to the commencement of any Alterations in the Premises to afford Landlord
the opportunity, where applicable, to post and record notices of
non-responsibility. Tenant, within 20 days of notice from Landlord, shall fully
discharge any lien by settlement, by bonding

 

12



--------------------------------------------------------------------------------

or by insuring over the lien in the manner prescribed by the applicable lien Law
and, if Tenant fails to do so, Tenant shall be deemed in Default under this
Lease and, in addition to any other remedies available to Landlord as a result
of such Default by Tenant, Landlord, at its option, may bond, insure over or
otherwise discharge the lien. Tenant shall reimburse Landlord for any amount
paid by Landlord, including, without limitation, reasonable attorneys’ fees.
Landlord shall have the right to require Tenant to post a performance or payment
bond in connection with any work or service done or purportedly done by or for
the benefit of Tenant. Tenant acknowledges and agrees that all such work or
service is being performed for the sole benefit of Tenant and not for the
benefit of Landlord.

13. Indemnity and Waiver of Claims.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, its
trustees, managers, members, principals, beneficiaries, partners, officers,
directors, employees and agents (the “Tenant Related Parties”) or any of
Tenant’s transferees, contractors or licensees. Tenant hereby waives all claims
against and releases Landlord and its trustees, managers, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagees (defined in
Section 23) and agents (the “Landlord Related Parties”) from all claims for any
injury to or death of persons, damage to property or business loss in any manner
related to (a) Force Majeure, (b) acts of third parties, (c) the bursting or
leaking of any tank, water closet, drain or other pipe, (d) the inadequacy or
failure of any security or protective services, personnel or equipment, or
(e) any matter not within the reasonable control of Landlord. Notwithstanding
the foregoing, except as provided in Section 15 to the contrary, Tenant shall
not be required to waive any claims against Landlord (except, to the extent
permitted by Law, for loss or damage to Tenant’s business) where such loss or
damage is due to the negligence or willful misconduct of Landlord or any
Landlord Related Parties.

14. Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

14.01 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with minimum primary limits of $1,000,000 each occurrence and
$2,000,000 annual aggregate (and not more than $25,000 self-insured retention)
and a minimum excess/umbrella limit of $2,000,000.

14.02 Property insurance covering (i) all office furniture, business and trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property in the Premises installed
by, for, or at the expense of Tenant (“Tenant’s Property”), and (ii) any
Leasehold Improvements installed by or for the benefit of Tenant, whether
pursuant to this Lease or pursuant to any prior lease or other agreement to
which Tenant was a party (“Tenant-Insured Improvements”). Such insurance shall
be written on a special cause of loss form for physical loss or damage, for the
full replacement cost value (subject to reasonable deductible amounts) without
deduction for depreciation of the covered

 

13



--------------------------------------------------------------------------------

items and in amounts that meet any co-insurance clauses of the policies of
insurance, and shall include coverage for damage or other loss caused by fire or
other peril, including vandalism and malicious mischief, theft, water damage of
any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion.

14.03 Worker’s Compensation and Employer’s Liability or other similar insurance
to the extent required by Law.

14.04 Form of Policies. The minimum limits of insurance required to be carried
by Tenant shall not limit Tenant’s liability. Such insurance shall (i) be issued
by an insurance company that has an A.M. Best rating of not less than A-VIII;
(ii) be in form and content reasonably acceptable to Landlord; and (iii) provide
that it shall not be canceled without 30 days’ prior notice to Landlord, except
that 10 days’ prior notice may be given in the case of nonpayment of premiums.
Tenant’s Commercial General Liability Insurance shall (a) name Landlord,
Landlord’s managing agent, and any other party designated by Landlord
(“Additional Insured Parties”) as additional insureds; and (b) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and non-contributing with Tenant’s insurance. Landlord shall
be designated as a loss payee with respect to Tenant’s Property insurance on any
Tenant-Insured Improvements. Tenant shall deliver to Landlord, on or before the
Commencement Date and at least 15 days before the expiration dates thereof,
certificates from Tenant’s insurance company on the forms currently designated
“ACORD 28” (Evidence of Commercial Property Insurance) and “ACORD 25-S”
(Certificate of Liability Insurance) or the equivalent. Attached to the ACORD
25-S (or equivalent) there shall be an endorsement naming the Additional Insured
Parties as additional insureds which shall be binding on Tenant’s insurance
company. Upon Landlord’s request, Tenant shall deliver to Landlord, in lieu of
such certificates, copies of the policies of insurance required to be carried
under Section 14.01 showing that the Additional Insured Parties are named as
additional insureds.

14.05 Tenant shall maintain such increased amounts of the insurance required to
be carried by Tenant under this Section 14, and such other types and amounts of
insurance covering the Premises and Tenant’s operations therein, as may be
reasonably requested by Landlord, but not in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.

15. Subrogation.

Subject to Section 16, each party waives, and shall cause its insurance carrier
to waive, any right of recovery against the other for any loss of or damage to
property which loss or damage is (or, if the insurance required hereunder had
been carried, would have been) covered by insurance. For purposes of this
Section 15, any deductible with respect to a party’s insurance shall be deemed
covered by, and recoverable by such party under, valid and collectable policies
of insurance.

16. Casualty Damage.

16.01 If all or any portion of the Premises becomes untenantable or inaccessible
by fire or other casualty to the Premises or the Common Areas (collectively a
“Casualty”), Landlord, with reasonable promptness, shall cause a general
contractor selected by Landlord to provide Landlord with a written estimate of
the amount of time required, using standard working methods, to substantially
complete the repair and restoration of the Premises and any Common

 

14



--------------------------------------------------------------------------------

Areas necessary to provide access to the Premises (“Completion Estimate”).
Landlord shall promptly forward a copy of the Completion Estimate to Tenant. If
the Completion Estimate indicates that the Premises or any Common Areas
necessary to provide access to the Premises cannot be made tenantable within 210
days from the date the repair is started, then either party shall have the right
to terminate this Lease upon written notice to the other within 10 days after
Tenant’s receipt of the Completion Estimate. Tenant, however, shall not have the
right to terminate this Lease if the Casualty was caused by the negligence or
intentional misconduct of Tenant or any Tenant Related Parties. In addition,
Landlord, by notice to Tenant within 90 days after the date of the Casualty,
shall have the right to terminate this Lease if: (1) the Premises have been
materially damaged and there is less than 1 year of the Term remaining on the
date of the Casualty; (2) any Mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (3) a material uninsured loss to
the Building or Premises occurs. Tenant shall have the right to terminate this
Lease if: (a) a substantial portion of the Premises has been damaged by Casualty
and such damage cannot reasonably be repaired within 60 days after Tenant’s
receipt of the Completion Estimate; (b) there is less than 1 year of the Term
remaining on the date of the Casualty; (c) the Casualty was not caused by the
negligence or willful misconduct of Tenant or its agents, employees or
contractors; and (d) Tenant provides Landlord with written notice of its intent
to terminate within 30 days after the date of Tenant’s receipt of the Completion
Estimate.

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Notwithstanding
Section 15 above, upon notice from Landlord, Tenant shall assign or endorse over
to Landlord (or to any party designated by Landlord) all property insurance
proceeds payable to Tenant under Tenant’s insurance with respect to any
Leasehold Improvements performed by or for the benefit of Tenant; provided if
the estimated cost to repair such Leasehold Improvements exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, the
excess cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repairs. Within 15 days of demand, Tenant shall also
pay Landlord for any additional excess costs that are determined during the
performance of the repairs to such Leasehold Improvements. However,
notwithstanding the foregoing, if Tenant has maintained the insurance required
to be maintained by Tenant pursuant to the terms of Section 14 of this Lease
throughout the Term, and if the proceeds from the insurance required to be
maintained by Tenant with respect to the Leasehold Improvements have been paid
to Landlord prior to Landlord commencing repair of the Leasehold Improvements,
then Landlord agrees Tenant shall not be required to pay any deficiency between
the estimated or actual Leasehold Improvement repair costs and the insurance
proceeds received by Landlord from Tenant’s insurance until after substantial
completion of the repairs to the Leasehold Improvements, and such sums shall be
payable by Tenant within 15 days after demand of Landlord. In no event shall
Landlord be required to spend more for the restoration of the Premises and
Common Areas than the proceeds received by Landlord, whether insurance proceeds
or proceeds from Tenant. Landlord shall not be liable for any inconvenience to
Tenant, or injury to Tenant’s business resulting in any way from the Casualty or
the repair thereof. Provided that Tenant is not in Default, during any period of
time that all or a material portion of the Premises is rendered untenantable as
a result of a Casualty, the Rent shall abate for the portion of the Premises
that is untenantable and not used by Tenant.

 

15



--------------------------------------------------------------------------------

17. Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. Tenant
may also terminate this Lease if there is a Taking of a material part of the
Building such that Tenant is prevented from accessing the Premises or otherwise
utilizing the Premises for the purposes described herein. The terminating party
shall provide written notice of termination to the other party within 45 days
after it first receives notice of the Taking. The termination shall be effective
as of the effective date of any order granting possession to, or vesting legal
title in, the condemning authority. If this Lease is not terminated, Base Rent
and Tenant’s Pro Rata Share shall be appropriately adjusted to account for any
reduction in the square footage of the Building or Premises. All compensation
awarded for a Taking shall be the property of Landlord. The right to receive
compensation or proceeds are expressly waived by Tenant, provided, however,
Tenant may file a separate claim for Tenant’s Property and Tenant’s reasonable
relocation expenses, provided the filing of the claim does not diminish the
amount of Landlord’s award. If only a part of the Premises is subject to a
Taking and this Lease is not terminated, Landlord, with reasonable diligence,
will restore the remaining portion of the Premises as nearly as practicable to
the condition immediately prior to the Taking.

18. Events of Default.

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 3 Business Days after
written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than
a Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 10 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 10 days, Tenant shall be allowed additional time (not to exceed 90
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 10 days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) the leasehold estate is
taken by process or operation of Law; (f) in the case of any ground floor or
retail Tenant, Tenant does not take possession of or abandons or vacates all or
any portion of the Premises for a period of 30 days or longer; or (g) Tenant is
in default beyond any notice and cure period under any other lease or agreement
with Landlord at the Building or Property. If Landlord provides Tenant with
notice of Tenant’s failure to comply with any specific provision of this Lease
on 3 separate occasions during any 12 month period, Tenant’s subsequent
violation of such provision shall, at Landlord’s option, be an incurable Default
by Tenant. All notices sent under this Section shall be in satisfaction of, and
not in addition to, notice required by Law.

19. Remedies.

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance

 

16



--------------------------------------------------------------------------------

with Law, may enter upon and take possession of the Premises and remove Tenant,
Tenant’s Property and any party occupying the Premises. Tenant shall pay
Landlord, on demand, all past due Rent and other losses and damages Landlord
suffers as a result of Tenant’s Default, including, without limitation, all
Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant. Landlord agrees to use
reasonable efforts to mitigate damages, provided that those efforts shall not
require Landlord to relet the Premises in preference to any other space in the
Building or to relet the Premises to any party that Landlord could reasonably
reject as a transferee pursuant to Section 11.

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but shall not be obligated to) relet all or any part of
the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease. Landlord agrees to use reasonable
efforts to mitigate damages, provided that those efforts shall not require
Landlord to relet the Premises in preference to any other space in the Building
or to relet the Premises to any party that Landlord could reasonably reject as a
transferee pursuant to Section 11.

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined
below) then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting. “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located. Such payment
shall not constitute a penalty or forfeiture but shall constitute liquidated
damages for Tenant’s failure to comply with the terms of this Lease (Landlord’s
actual damages in such event are impossible to ascertain and the amount set
forth above is a reasonable estimate thereof).

19.03 If Tenant is in Default of any of its non-monetary obligations under this
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord. The repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this Lease. No
right or remedy of Landlord shall be exclusive of any other right or remedy.
Each right and remedy shall be cumulative and in addition to any other right and
remedy now or subsequently available to Landlord at Law or in equity.

 

17



--------------------------------------------------------------------------------

20. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE
PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY
LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD
OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE.
BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD OR ANY
MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY CONSEQUENTIAL OR
INCIDENTAL DAMAGES OR ANY LOST PROFITS OF TENANT.

21. Relocation.

Intentionally omitted.

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance, and in no event shall Landlord be prevented from
immediate recovery of possession of the Premises by summary proceedings or
otherwise. Tenant’s occupancy shall be subject to all the terms and provisions
of this Lease, and Tenant shall pay an amount (on a per month basis without
reduction for partial months during the holdover) equal to 150% of the sum of
the Base Rent and Additional Rent due for the period immediately preceding the
holdover. No holdover by Tenant or payment by Tenant after the termination of
this Lease shall be construed to extend the Term or prevent Landlord from
immediate recovery of possession of the Premises by summary proceedings or
otherwise. If Landlord is unable to deliver possession of the Premises to a new
tenant or to perform improvements for a new tenant as a result of Tenant’s
holdover and Tenant fails to vacate the Premises within 30 days after notice
from Landlord, Tenant shall be liable for all damages that Landlord suffers from
the holdover.

23. Subordination to Mortgages; Estoppel Certificate.

23.01 Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, deeds to secure debt, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Property, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination agreement in favor of the Mortgagee. As an alternative, a
Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease. Landlord and Tenant shall each, within 10
days after receipt of a written request from the other, execute and deliver a
commercially reasonable estoppel certificate to those parties as are reasonably
requested by the other (including a Mortgagee or prospective purchaser). Without
limitation, such estoppel certificate may include a certification as to the
status of this Lease, the existence of any defaults and the amount of Rent that
is due and payable.

 

18



--------------------------------------------------------------------------------

23.02 In the event Mortgagee enforces it rights under the Mortgage, Tenant, at
Mortgagee’s option, will attorn to Mortgagee or its successor; provided,
however, that Mortgagee or its successor shall not be liable for or bound by
(i) any payment of any Rent installment which may have been made more than 30
days before the due date of such installment, (ii) any act or omission of or
default by Landlord under this Lease (but Mortgagee, or such successor, shall be
subject to the continuing obligations of landlord under the Lease to the extent
arising from and after such succession to the extent of Mortgagee’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord prior to the date Mortgagee
enforces its rights under the Mortgage, (iv) any modification or amendment to
this Lease for which Mortgagee’s consent is required, but has not been obtained,
under a Mortgage or (v) any obligation under this Lease to maintain a fitness
facility at the Building, if any. Tenant, upon the reasonable request by
Mortgagee or such successor in interest, shall execute and deliver an instrument
or instruments confirming such attornment.

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered,
express, or certified mail, with return receipt requested or with delivery
confirmation requested from the U.S. postal service, or sent by overnight or
same day courier service at the party’s respective Notice Address(es) set forth
in Section 1; provided, however, notices sent by Landlord regarding general
Building operational matters may be posted in the Building mailroom or the
general Building newsletter or sent via e-mail to the e-mail address provided by
Tenant to Landlord for such purpose. In addition, if the Building is closed
(whether due to emergency, governmental order or any other reason), then any
notice address at the Building shall not be deemed a required notice address
during such closure, and, unless Tenant has provided an alternative valid notice
address to Landlord for use during such closure, any notices sent during such
closure may be sent via e-mail or in any other practical manner reasonably
designed to ensure receipt by the intended recipient. Each notice shall be
deemed to have been received on the earlier to occur of actual delivery (which,
in the case of hand delivery, may be deemed “actually delivered” by posting same
on the exterior door of the Premises, if the notice is for Tenant, or Landlord’s
management office, if the notice is for Landlord) or the date on which delivery
is refused, or, if Tenant has vacated the Premises or any other Notice Address
of Tenant without providing a new Notice Address, 3 days after notice is
deposited in the U.S. mail or with a courier service in the manner described
above. Either party may, at any time, change its Notice Address (other than to a
post office box address) by giving the other party written notice of the new
address.

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage by Casualty (subject to the terms of Section 16) and
condemnation (subject to the terms of Section 17) excepted which Landlord is
obligated to repair hereunder excepted. If Tenant fails to remove any of
Tenant’s Property, or to restore the Premises to the required condition, within
2 days after termination of this Lease or Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property and/or perform such

 

19



--------------------------------------------------------------------------------

restoration of the Premises. Landlord shall not be responsible for the value,
preservation or safekeeping of Tenant’s Property. Tenant shall pay Landlord,
upon demand, the expenses and storage charges incurred. If Tenant fails to
remove Tenant’s Property from the Premises or storage, within 30 days after
notice, Landlord may deem all or any part of Tenant’s Property to be abandoned
and, at Landlord’s option, title to Tenant’s Property shall vest in Landlord or
Landlord may dispose of Tenant’s Property in any manner Landlord deems
appropriate.

 

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord, and agrees, that each individual executing this Lease on
behalf of Tenant is authorized to do so on behalf of Tenant and that the
entity(ies) or individual(s) constituting Tenant or Guarantor or which may own
or control Tenant or Guarantor or which may be owned or controlled by Tenant or
Guarantor are not and at no time will be (i) in violation of any Laws relating
to terrorism or money laundering, or (ii) among the individuals or entities
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website,
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
any replacement website or other replacement official publication of such list.

26.02 If Tenant fails to pay any Rent or other sum due and owing under this
Lease, and such sum is thereafter collected by or through an attorney at law,
then, in addition to such sums, Tenant shall also pay Landlord’s reasonable
attorneys’ fees for such collection. In any action or proceeding between
Landlord and Tenant, the prevailing party shall be entitled to recover all of
its costs and expenses in connection therewith, including, but not limited to,
reasonable attorneys’ fees actually incurred from the non-prevailing party;
provided, however, that a recovery of attorneys’ fees by Landlord against Tenant
under this sentence shall include, but shall not duplicate, the recovery by
Landlord against Tenant of its reasonable attorneys’ fees and other reasonable
costs of collection permitted under the immediately preceding sentence. The
phrase “reasonable attorneys’ fees actually incurred” or phrases of similar
meanings regarding attorneys fees used in this Section and other Sections of
this Lease relating to the attorneys’ fees the prevailing party in any action or
proceeding is permitted to recover under the terms of this Lease shall be deemed
to mean reasonable attorney’s fees, without consideration of the terms of
O.C.G.A.13-1-11(a)(1) or O.C.G.A.13-1-11(a)(2), and shall be deemed to include
the cost of enforcing any term or condition of this Lease, the cost of proving
all damages and the cost of proving the amount of and the reasonableness of all
attorneys’ fees, including, but not limited to, the cost of any experts to prove
same. In addition, “attorneys’ fees” as used throughout this Lease shall include
the fees of third party attorneys and the fees of “in house” legal counsel of
Landlord and Tenant, as appropriate. Landlord and Tenant hereby waive any right
to trial by jury in any proceeding based upon a breach of this Lease. No failure
by either party to declare a default immediately upon its occurrence, nor any
delay by either party in taking action for a default, nor Landlord’s acceptance
of Rent with knowledge of a default by Tenant, shall constitute a waiver of the
default, nor shall it constitute an estoppel.

 

20



--------------------------------------------------------------------------------

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, pandemics, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer, Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease from and after the date of the
transfer, and further provided that Landlord and its successors, as the case may
be, shall remain liable after their respective periods of ownership with respect
to any sums due in connection with a breach or default by such party that arose
during such period of ownership by such party.

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker
(described in Section 1.10) as a broker, agent or finder in connection with this
Lease. Tenant shall indemnify and hold Landlord and the Landlord Related Parties
harmless from all claims of any other brokers, agents or finders claiming to
have represented Tenant in connection with this Lease. Landlord shall indemnify
and hold Tenant and the Tenant Related Parties harmless from all claims of any
brokers, agents or finders claiming to have represented Landlord in connection
with this Lease. Equity Office Properties Management Corp., or such other entity
affiliated with Equity Office Properties Management Corp. that is involved in
the negotiation of this Lease (each referred to as “EOPMC”), represents only the
Landlord in this transaction. Any assistance rendered by any agent or employee
of EOPMC in connection with this Lease or any subsequent amendment or
modification or any other document related hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant. Landlord agrees to pay a
brokerage commission to Tenant’s Broker and Landlord’s Broker in accordance with
the terms of separate commission agreements entered into or to be entered into
between Landlord and Tenant’s Broker, and Landlord and Landlord’s Broker,
respectively, provided that in no event shall Landlord be obligated to pay a
commission to Tenant’s Broker or Landlord’s Broker in connection with any
extension of the Term or in connection with any additional space that is leased
by Tenant pursuant to the terms of this Lease except as may be specifically
provided otherwise in such agreement or future agreement between Landlord and
Tenant’s Broker, and Landlord and Landlord’s Broker, respectively.

26.06 Time is of the essence with respect to payment of Rent and Tenant’s
exercise of any expansion, renewal or extension rights granted to Tenant. The
expiration of the Term, whether by lapse of time, termination or otherwise,
shall not relieve either party of any obligations which accrued prior to or
which may continue to accrue after the expiration or termination of this Lease.

 

21



--------------------------------------------------------------------------------

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. Landlord reserves the right
to make changes to the Property, Building and Common Areas as Landlord deems
appropriate, provided the changes do not materially adversely affect Tenant’s
ability to use the Premises for the Permitted Use. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant. Wherever this Lease requires Landlord to provide a
customary service or to act in a reasonable manner (whether in incurring an
expense, establishing a rule or regulation, providing an approval or consent, or
performing any other act), this Lease shall be deemed also to provide that
whether such service is customary or such conduct is reasonable shall be
determined by reference to the practices of owners of buildings that (i) are
comparable to the Building in size, age, class, quality and location, and
(ii) at Landlord’s option, have been, or are being prepared to be, certified
under the U.S. Green Building Council’s Leadership in Energy and Environmental
Design (LEED) rating system or a similar rating system.

26.09 Submission of this Lease by Landlord is not an offer to enter into this
Lease but rather is a solicitation for such an offer by Tenant. Landlord shall
not be bound by this Lease until Landlord has executed and delivered the same to
Tenant. Tenant agrees that its execution of this Lease constitutes a firm offer
to enter the same, which may not be withdrawn for a period of 15 days after
delivery to Landlord (or such other period as may be expressly provided in any
other agreement signed by the parties).

26.10 If Landlord is advised by its counsel at any time that any part of the
payments by Tenant to Landlord under this Lease may be characterized as
unrelated business income under the United States Internal Revenue Code and its
regulations, then Tenant shall enter into any amendment proposed by Landlord to
avoid such income, so long as the amendment does not require Tenant to make more
payments or accept fewer services from Landlord, than this Lease provides.

26.11 This Lease may be executed in counterparts and shall constitute an
agreement binding on all parties notwithstanding that all parties are not
signatories to the original or the same counterpart provided that all parties
are furnished a copy or copies thereof reflecting the signature of all parties.
Transmission of a facsimile or by email of a pdf copy of the signed counterpart
of the Lease shall be deemed the equivalent of the delivery of the original, and
any party so delivering a facsimile or pdf copy of the signed counterpart of the
Lease by email transmission shall in all events deliver to the other party an
original signature promptly upon request.

26.12 Tenant has only a usufruct, not subject to purchase or sale, which may not
be assigned by Tenant except as expressly provided in this Lease.

 

22



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease under seal in two or more
counterparts as of the day and year first above written.

 

LANDLORD: BRE/COH GA LLC, a Delaware limited liability company By:  

/s/ Mark W. Smith

Name:  

Mark W. Smith

Title:  

Managing Director

TENANT: CLEARSIDE BIOMEDICAL, INC., a Delaware corporation By:  

/s/ Daniel H. White

Name:  

Daniel H. White

Title:  

President & CEO

 

23



--------------------------------------------------------------------------------

EXHIBIT A-1

OUTLINE AND LOCATION OF PREMISES

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005.

 

LOGO [g299560pagea1.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

OUTLINE AND LOCATION OF REFUSAL SPACE

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005.

 

LOGO [g299560pagea2.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

OUTLINE AND LOCATION OF DEFERRED SPACE

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005.

 

LOGO [g299560pagea3.jpg]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005. Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

1. Payments.

1.01 Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0. Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term. On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. If, not more than twice per
calendar year, Landlord determines that its good faith estimate of the Expense
Excess or of the Tax Excess was incorrect by a material amount, Landlord may
provide Tenant with a revised estimate. After its receipt of the revised
estimate, Tenant’s monthly payments shall be based upon the revised estimate. If
Landlord does not provide Tenant with an estimate of the Expense Excess or the
Tax Excess by January 1 of a calendar year, Tenant shall continue to pay monthly
installments based on the previous year’s estimate(s) until Landlord provides
Tenant with the new estimate. Upon delivery of the new estimate, an adjustment
shall be made for any month for which Tenant paid monthly installments based on
the previous year’s estimate. Tenant shall pay Landlord the amount of any
underpayment within 30 days after receipt of the new estimate. Any overpayment
shall be refunded to Tenant within 30 days or credited against the next due
future installment(s) of Additional Rent.

1.02 As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year. Landlord shall
use reasonable efforts to furnish the statement of actual Expenses on or before
June 1 of the calendar year immediately following the calendar year to which the
statement applies. If the estimated Expense Excess or estimated Tax Excess for
the prior calendar year is more than the actual Expense Excess or actual Tax
Excess, as the case may be, for the prior calendar year, Landlord shall either
provide Tenant with a refund or apply any overpayment by Tenant against
Additional Rent due or next becoming due, provided if the Term expires before
the determination of the overpayment, Landlord shall refund any overpayment to
Tenant after first deducting the amount of Rent due. If the estimated Expense
Excess or estimated Tax Excess for the prior calendar year is less than the
actual Expense Excess or actual Tax Excess, as the case may be, for such prior
year, Tenant shall pay Landlord, within 30 days after its receipt of the
statement of Expenses or Taxes, any underpayment for the prior calendar year.

 

B-1



--------------------------------------------------------------------------------

2. Expenses.

2.01 “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property. Landlord agrees to act in a commercially reasonable manner in
incurring Expenses, taking into consideration the class and the quality of the
Building. “Expenses” shall include, but not be limited to: (a) all labor and
labor related costs, including wages, salaries, bonuses, taxes, insurance,
uniforms, training, retirement plans, pension plans and other employee benefits;
(b) management fees in an amount equal to 3% of the gross revenues from the
Building and the Property; (c) the cost of equipping, staffing and operating an
on-site and/or off-site management office for the Building, provided if the
management office services one or more other buildings or properties, the shared
costs and expenses of equipping, staffing and operating such management
office(s) shall be equitably prorated and apportioned between the Building and
the other buildings or properties; (d) accounting costs; (e) the cost of
services used in the maintenance, repair and operation of the Building and/or
the Property; (f) rental and purchase cost of parts, supplies, tools and
equipment; (g) insurance premiums and deductibles; (h) electricity, gas and
other utility costs; and (i) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) made subsequent to the Base Year which are: (1) intended to
effect economies in the operation or maintenance of the Property, reduce current
or future Expenses, enhance the safety or security of the Property or its
occupants, or enhance the environmental sustainability of the Property’s
operations, (2) replacements or modifications of nonstructural items located in
the Base Building or Common Areas that are required to keep the Base Building or
Common Areas in good condition, or (3) required under any Law. The cost of
capital improvements shall be amortized by Landlord over the lesser of the
Payback Period (defined below) or the useful life of the capital improvement as
reasonably determined by Landlord. The amortized cost of capital improvements
may, at Landlord’s option, include actual or imputed interest at the rate that
Landlord would reasonably be required to pay to finance the cost of the capital
improvement. “Payback Period” means the reasonably estimated period of time that
it takes for the cost savings resulting from a capital improvement to equal the
total cost of the capital improvement. Landlord, by itself or through an
affiliate, shall have the right to directly perform, provide and be compensated
for any services under the Lease. If Landlord incurs Expenses for the Building
or Property together with one or more other buildings or properties, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned
between the Building and Property and the other buildings or properties.

2.02 Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, rental abatements and construction allowances granted to
specific tenants; costs incurred in connection with the sale, financing or
refinancing of the Building, including brokerage commissions, attorneys’ and
accountants’ fees, closing costs, title insurance premiums, transfer taxes and
interest charges; fines, interest and penalties incurred due to the late payment
of Taxes or Expenses; organizational expenses associated with the creation and
operation of the entity which constitutes Landlord; wages, salaries, fees, and
fringe benefits (“Labor Costs”) paid to executive personnel or officers or
partners of Landlord, except that if such individuals provide services directly
related to the operation, maintenance or

 

B-2



--------------------------------------------------------------------------------

ownership of the Building which, if provided directly by a general
manager/property manager or its general support staff, would normally be
chargeable as an operating expense of a comparable office Building, then an
appropriate pro rata share of the Labor Costs of such individuals that is
reflective of the extent to which such individuals are providing such services
to the Building may be included in Expenses; all costs of purchasing or leasing
major sculptures, paintings or other major works or objects of art (as opposed
to decorations purchased or leased by Landlord for display in the Common Areas
of the Building); Landlord’s charitable and political contributions; advertising
and promotional expenditures; costs incurred by Landlord in connection with the
correction of defects in design and original construction of the Building or
Property; reserves not spent by Landlord by the end of the calendar year for
which Expenses are paid; sums (other than management fees, it being agreed that
the management fees included in Expenses are as described in Section 2.01 above)
paid to subsidiaries or other affiliates of Landlord for services on or to the
Property, Building and/or Premises, but only to the extent that the costs of
such services exceed the competitive cost for such services rendered by persons
or entities of similar skill, competence and experience; fines or penalties
incurred as a result of violation by Landlord of any applicable Laws; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases.

2.03 If at any time during a calendar year the Building is not at least 95%
occupied (or a service provided by Landlord to tenants of the Building generally
is not provided by Landlord to a tenant that provides such service itself, or
any tenant of the Building is entitled to free rent, rent abatement or the
like), Expenses shall, at Landlord’s option, be determined as if the Building
had been 95% occupied (and all services provided by Landlord to tenants of the
Building generally had been provided by Landlord to all tenants, and no tenant
of the Building had been entitled to free rent, rent abatement or the like)
during that calendar year. If Expenses for a calendar year are determined as
provided in the prior sentence, Expenses for the Base Year shall also be
determined in such manner. Notwithstanding the foregoing, Landlord may calculate
the extrapolation of Expenses under this Section based on 100% occupancy and
service so long as such percentage is used consistently for each year of the
Term. The extrapolation of Expenses under this Section shall be performed in
accordance with the methodology specified by the Building Owners and Managers
Association.

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts, community improvement districts
and building improvement districts, governmental charges, fees and assessments
for police, fire, traffic mitigation or other governmental service of purported
benefit to the Property, taxes and assessments levied in substitution or
supplementation in whole or in part of any such taxes and assessments and the
Property’s share of any real estate taxes and assessments under any reciprocal
easement agreement, common area agreement or similar agreement as to the
Property; (b) all personal property taxes for property that is owned by Landlord
and used in connection with the operation, maintenance and repair of the
Property; and (c) all costs and fees incurred in connection with seeking
reductions in any tax liabilities described in (a) and (b), including, without
limitation, any costs incurred by Landlord for compliance, review and appeal of
tax liabilities. Without limitation, Taxes shall be determined without regard to
any “green building” credit and shall not include any income, capital levy,
transfer, capital stock, gift, estate or inheritance tax, or any fines, interest
or penalties incurred due to the late payment of Taxes. If a change in Taxes is
obtained for any year of the Term during which Tenant paid Tenant’s Pro Rata
Share of any Tax

 

B-3



--------------------------------------------------------------------------------

Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

4. Audit Rights. Within 60 days after receiving Landlord’s statement of Expenses
(or, with respect to the Base Year Expenses, within 90 days after receiving
Landlord’s initial statement of Expenses for the Base Year) (each such period is
referred to as the “Review Notice Period”), Tenant may give Landlord written
notice (“Review Notice”) that Tenant intends to review Landlord’s records of the
Expenses for the calendar year (or Base Year, as applicable) to which the
statement applies, and within 60 days after sending the Review Notice to
Landlord (such period is referred to as the “Request for Information Period”),
Tenant shall send Landlord a written request identifying, with a reasonable
degree of specificity, the information that Tenant desires to review (the
“Request for Information”). Within a reasonable time after Landlord’s receipt of
a timely Request for Information and executed Audit Confidentiality Agreement
(referenced below), Landlord, as determined by Landlord, shall forward to
Tenant, or make available for inspection on site at such location deemed
reasonably appropriate by Landlord, such records (or copies thereof) for the
applicable calendar year (or Base Year, as applicable) that are reasonably
necessary for Tenant or its appointed agent to conduct its review of the
information appropriately identified in the Request for Information. Within 60
days after any particular records are made available to Tenant (such period is
referred to as the “Objection Period”), Tenant shall have the right to give
Landlord written notice (an “Objection Notice”) stating in reasonable detail any
objection to Landlord’s statement of Expenses for that year which relates to the
records that have been made available to Tenant. If Tenant provides Landlord
with a timely Objection Notice, Landlord and Tenant shall work together in good
faith to resolve any issues raised in Tenant’s Objection Notice. If Landlord and
Tenant determine that Expenses for the calendar year are less than reported,
Landlord shall provide Tenant with a credit against the next installment of Rent
in the amount of the overpayment by Tenant. Likewise, if Landlord and Tenant
determine that Expenses for the calendar year are greater than reported, Tenant
shall pay Landlord the amount of any underpayment within 30 days. If Tenant
fails to give Landlord an Objection Notice with respect to any records that have
been made available to Tenant prior to expiration of the Objection Period
applicable to the records which have been provided to Tenant, Tenant shall be
deemed to have approved Landlord’s statement of Expenses with respect to the
matters reflected in such records and shall be barred from raising any claims
regarding the Expenses relating to such records for that year. If Tenant fails
to provide Landlord with a Review Notice prior to expiration of the Review
Notice Period or fails to provide Landlord with a Request for Information prior
to expiration of the Request for Information Period described above, Tenant
shall be deemed to have approved Landlord’s statement of Expenses and shall be
barred from raising any claims regarding the Expenses for that year.

If Tenant retains an agent to review Landlord’s records, the agent must be with
a CPA firm licensed to do business in the state or commonwealth where the
Property is located. Notwithstanding the foregoing, Landlord agrees that Tenant
may retain a third party agent to review Landlord’s books and records which is
not a CPA firm, so long as the third party agent retained by Tenant shall have
expertise in and familiarity with general industry practice with respect to the
operation of and accounting for a first class office building and whose

 

B-4



--------------------------------------------------------------------------------

compensation shall in no way be contingent upon or correspond to the financial
impact on Tenant resulting from the review. Tenant shall be solely responsible
for all costs, expenses and fees incurred for the audit, and the fees charged
cannot be based in whole or in part on a contingency basis. However,
notwithstanding the foregoing, if Landlord and Tenant determine that Expenses
for the Building for the year in question were less than stated by more than 5%,
Landlord, within 30 days after its receipt of paid invoices therefor from
Tenant, shall reimburse Tenant for the reasonable amounts paid by Tenant to
third parties in connection with such review by Tenant. The records and related
information obtained by Tenant shall be treated as confidential, and applicable
only to the Building, by Tenant and its auditors, consultants and other parties
reviewing such records on behalf of Tenant (collectively, “Tenant’s Auditors”),
and, prior to making any records available to Tenant or Tenant’s Auditors,
Landlord may require Tenant and Tenant’s Auditors to each execute a reasonable
confidentiality agreement (“Audit Confidentiality Agreement”) in accordance with
the foregoing. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005. Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

As used in this Work Letter, the “Premises” shall be deemed to mean the Premises
and the Deferred Space, as initially defined in the attached Lease.

 

1. Landlord Work.

 

  1.01 This Work Letter shall set forth the obligations of Landlord and Tenant
with respect to the improvements to be performed in the Premises for Tenant’s
use. All improvements described in this Work Letter to be constructed in and
upon the Premises by Landlord are hereinafter referred to as the “Landlord
Work”. It is agreed that construction of the Landlord Work will be completed at
Tenant’s sole cost and expense, subject to the Allowance (as defined below).
Landlord shall enter into a direct contract for the Landlord Work with a general
contractor selected by Landlord. At least one general contractor that bids on
the Landlord Work shall be selected by Tenant provided that such general
contractor is reasonably acceptable to Landlord. In addition, Landlord shall
have the right to select and/or approve of any subcontractors used in connection
with the Landlord Work. Tenant and Landlord agree that Landlord is not
responsible and is not performing any alterations, repairs or improvements in
the Premises with respect to the telephone and data cabling, infrastructure
(e.g., coring the floors, or making structural alterations to the Premises), or
any HVAC supplemental cooling, if any, nor shall Landlord be responsible for
purchasing or installing furniture or equipment in the Premises.

 

  1.02

Landlord’s architect shall prepare the final architectural, electrical and
mechanical construction drawings, plans and specifications (called “Plans”)
necessary to construct the Landlord Work, which plans shall be subject to
approval by Landlord and Tenant, and which approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Tenant shall be
responsible for all elements of the design of Tenant’s plans with respect to
functionality of design, the configuration of the Leased Premises and the
placement of Tenant’s furniture, appliances and equipment, and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Tenant shall advise Landlord within 3 Business
Days after receipt of the Plans of its approval or disapproval thereof, and if
Tenant does not approve any of the Plans, of the changes required so that they
will meet Tenant’s approval. If Tenant disapproves of any of the Plans, Landlord
shall deliver or cause the Landlord’s architect to deliver to Tenant revised
Plans which respond to Tenant’s reasonable requests for changes. Tenant shall
advise Landlord within 2 Business Days after receipt of any revised Plans of its
approval or

 

C-1



--------------------------------------------------------------------------------

  disapproval thereof, and if Tenant does not approve any of the revised Plans,
of the changes required so that they will meet Tenant’s approval. This iterative
process shall continue until Landlord and Tenant mutually agree upon the final
Plans for the Landlord Work. If Tenant fails to respond in writing (including
email) with its approval or disapproval of any such Plans within the applicable
period set forth above, then the applicable Plans shall be deemed approved by
Tenant. Time is of the essence in respect of the review of the Plans by Tenant.

 

  1.03 If Landlord’s estimate and/or the actual cost of construction shall
exceed the Allowance, Landlord, prior to commencing any construction of Landlord
Work, shall submit to Tenant a written estimate setting forth the anticipated
cost of the Landlord Work, including but not limited to labor and materials,
contractor’s fees and permit fees. Within 3 Business Days thereafter, Tenant
shall either notify Landlord in writing of its approval of the cost estimate, or
specify its objections thereto and any desired changes to the proposed Landlord
Work. If Tenant notifies Landlord of such objections and desired changes, Tenant
shall work with Landlord to reach a mutually acceptable alternative cost
estimate.

 

  1.04 If Landlord’s estimate and/or the actual cost of construction shall
exceed the Allowance, if any (such amounts exceeding the Allowance being herein
referred to as the “Excess Costs”), Tenant shall pay to Landlord such Excess
Costs, plus any applicable state sales or use tax thereon, upon demand. The
statements of costs submitted to Landlord by Landlord’s contractors shall be
conclusive for purposes of determining the actual cost of the items described
therein. The amounts payable by Tenant hereunder constitute Rent payable
pursuant to the Lease, and the failure to timely pay same constitutes an event
of default under the Lease.

 

  1.05 If Tenant shall request any change, addition or alteration in any of the
Plans after approval by Landlord, Landlord shall have such revisions to the
drawings prepared, and Tenant shall reimburse Landlord for the cost thereof,
plus any applicable state sales or use tax thereon, upon demand. Promptly upon
completion of the revisions, Landlord shall notify Tenant in writing of the
increased cost which will be chargeable to Tenant by reason of such change,
addition or deletion. Tenant, within two (2) Business Days, shall notify
Landlord in writing whether it desires to proceed with such change, addition or
deletion. In the absence of such written authorization, Landlord shall have the
option to continue work on the Premises disregarding the requested change,
addition or alteration, or Landlord may elect to discontinue work on the
Premises until it receives notice of Tenant’s decision, in which event Tenant
shall be responsible for any Tenant Delay in completion of the Premises
resulting therefrom. If such revisions result in a higher estimate of the cost
of construction and/or higher actual construction costs which exceed the
Allowance, such increased estimate or costs shall be deemed Excess Costs
pursuant to Section 1.04 hereof and Tenant shall pay such Excess Costs, plus any
applicable state sales or use tax thereon, upon demand.

 

  1.06 Following approval of the Plans and the payment by Tenant of the required
portion of the Excess Costs, if any, Landlord shall cause the Landlord Work to
be constructed substantially in accordance with the approved Plans. Landlord
shall notify Tenant of substantial completion of the Landlord Work.

 

C-2



--------------------------------------------------------------------------------

  1.07 Landlord, provided Tenant is not in default under the Lease or this Work
Letter, agrees to provide Tenant with an allowance (the “Allowance”) in an
amount not to exceed $679,296.45 to be applied toward the cost of the Landlord
Work in the Premises. If the Allowance shall not be sufficient to complete the
Landlord Work, Tenant shall pay the Excess Costs, plus any applicable state
sales or use tax thereon, as prescribed in Section 1.04 above. Any portion of
the Allowance which exceeds the cost of the Landlord Work or is otherwise
remaining after June 30, 2017, shall accrue to the sole benefit of Landlord, it
being agreed that Tenant shall not be entitled to any credit, offset, abatement
or payment with respect thereto. Landlord shall be entitled to deduct from the
Allowance a construction management fee for Landlord’s oversight of the Landlord
Work in an amount equal to 3% of the total hard costs of the Landlord Work.

Upon completion of the Landlord Work and payment of all costs related thereto,
and provided Tenant is not in Default under the Lease, Tenant may request that
Landlord apply up to $93,720.00 of the Unused Allowance (the “Credit Allowance”)
against:

 

  (a) Tenant’s Moving Costs (described below). Landlord shall disburse such
portion of the Credit Allowance requested by Tenant for such purpose within
30 days after Landlord’s receipt of paid invoices from Tenant with respect to
Tenant’s actual Moving Costs; and/or

 

  (b) Tenant’s FF&E Costs (described below). Landlord shall disburse such
portion of the Credit Allowance requested by Tenant for such purpose within
30 days after Landlord’s receipt of invoices from Tenant with respect to
Tenant’s actual FF&E Costs, provided, however, Tenant agrees that any portion of
the Credit Allowance (or any other portion of the Allowance) disbursed to Tenant
for FF&E Costs shall be treated as income to Tenant and Tenant further
acknowledges that Landlord may issue a 1099-Misc in connection with such matter.

Tenant’s “Moving Costs” shall mean the costs and expenses incurred by Tenant for
the cost of moving from its existing location into the Premises, including
moving costs and the cost to move and install Tenant’s furniture and equipment,
including telephone, data and computer equipment and cabling, related to
Tenant’s occupancy of the Premises.

Tenant’s “FF&E Costs” shall mean the costs and expenses incurred by Tenant in
purchasing any furniture, equipment or other personalty for the Premises and/or
the cost to move and install same in the Premises.

In no event shall Landlord have any obligation to apply any portion of the
Allowance against Tenant’s Moving Costs, FF&E Costs or the Rent after June 30,
2017 (the “Unused Allowance Deadline”), it being agreed that Tenant shall not be
entitled to any credit, offset, abatement or payment with respect thereto after
the Unused Allowance Deadline.

 

C-3



--------------------------------------------------------------------------------

2. Corridor Work. In addition to the Landlord Work and the Conference Room Work
(as defined below), Landlord, at Landlord’s sole cost and expense shall perform
certain corridor work in the Common Area corridor adjacent to the Premises using
Building standard methods, materials and finishes (the “Corridor Work”). The
scope of the Corridor Work shall be determined by Landlord in Landlord’s sole
discretion; provided that in no event shall the Corridor Work include any work
on the interior portion of the Premises. Landlord shall use its commercially
reasonable efforts to complete the Corridor Work prior to the Commencement Date
(the “Corridor Work Completion Date”). Landlord and Tenant acknowledge that
Tenant may occupy the Premises at the same time that Landlord is performing the
Corridor Work. Tenant further acknowledges that some interference and impairment
of Tenant’s rights of peaceful possession and occupancy is inevitable while
performance of the Corridor Work is pending and Tenant hereby consents to such
interference and impairment of peaceful possession and occupancy resulting from
performance of the Corridor Work. Tenant acknowledges and agrees that it shall
not be entitled to any reduction or abatement of Rent due to any interference or
impairment of peaceful possession and occupancy which Tenant may suffer due to
the performance of the Corridor Work. Furthermore, the presence of Landlord and
its agents, employees or contractors in the Common Area for the purpose of
performing the Corridor Work shall not constitute an actual or constructive
eviction, in whole or in part, or relieve Tenant of any of its obligations under
the Lease, or impose any other liability upon Landlord or its agents, employees
or contractors.

 

3. Conference Room Work. In addition to the Landlord Work and the Corridor Work,
Landlord, at Landlord’s sole cost and expense shall construct a 50-person
training/conference room (the “Conference Room”) on the 1st floor of the
Building (the “Conference Room Work”) using Building standard methods, materials
and finishes. The scope of the Conference Room Work shall be determined by
Landlord in Landlord’s sole discretion. Notwithstanding the foregoing, the
Conference Room shall include Building standard finishes, audio/visual projector
equipment standard in current Class A office space in the North Fulton
submarket, and seating to accommodate 50 people. Subject to events of Force
Majeure and any delays caused by Tenant, Landlord shall complete the Conference
Room Work prior to the date (the “Conference Room Completion Date”) which is
120 days after the Commencement Date of this Lease.

 

4. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT LETTER

(EXAMPLE)

 

Date  

 

   Tenant  

 

   Address  

 

    

 

    

 

  

 

Re: Commencement Letter with respect to that certain Lease dated as of
            , 2016, by and between BRE/COH GA LLC, a Delaware limited liability
company, as Landlord, and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation, as
Tenant, for 18,744 rentable square feet on the 2nd floor of the Building located
at 900 North Point Parkway, Alpharetta, Georgia 30005.

Lease Id:                     

Business Unit Number:                     

Dear                     :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and acknowledges:

 

  1. The Commencement Date of the Lease is                     ;

 

  2. The Termination Date of the Lease is                     .

Please acknowledge the foregoing and your acceptance of possession by signing
all 3 counterparts of this Commencement Letter in the space provided and
returning 2 fully executed counterparts to my attention. Tenant’s failure to
execute and return this letter, or to provide written objection to the
statements contained in this letter, within 30 days after the date of this
letter shall be deemed an approval by Tenant of the statements contained herein.

 

Sincerely,

 

Authorized Signatory Acknowledged and Accepted:

 

   Tenant:   

 

      By:   

 

      Name:   

 

      Title:   

 

      Date:   

 

  

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005. Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances.

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard

 

E-1



--------------------------------------------------------------------------------

rules, regulations, policies and procedures, which may be revised from time to
time. Landlord has no obligation to allow any particular telecommunication
service provider to have access to the Building or to the Premises. If Landlord
permits access, Landlord may condition the access upon the payment to Landlord
by the service provider of fees assessed by Landlord in Landlord’s sole
discretion.

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be performed in a
manner and restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, including the names of any contractors, vendors or delivery companies,
which approval shall not be unreasonably withheld. Tenant shall assume all risk
for damage, injury or loss in connection with the activity.

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld; provided that approval by Landlord shall not relieve
Tenant from liability for any damage in connection with such heavy equipment or
articles.

9. Corridor doors, when not in use, shall be kept closed.

10. Tenant shall not: (a) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (b) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (c) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq., or any other
applicable environmental Law which may now or later be in effect. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal.

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

E-2



--------------------------------------------------------------------------------

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building and Property, their occupants, entry, use and
contents. Tenant, its agents, employees, contractors, guests and invitees shall
comply with Landlord’s systems and procedures.

19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

E-3



--------------------------------------------------------------------------------

22. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005. Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

 

1. Parking.

 

  1.01. During the Term, Tenant agrees to lease from Landlord and Landlord
agrees to lease to Tenant a total of 67 unreserved parking spaces (collectively,
the “Spaces”) on a non-exclusive first come, first served basis, for the use of
Tenant and its employees, in the parking facility owned by Landlord that serves
the Building (the “Parking Facility”), and if the Parking Facility includes a
garage, then such Spaces may be in, or on the roof of, such garage. No
deductions or allowances shall be made for days when Tenant or any of its
employees does not utilize the Parking Facility or for Tenant utilizing less
than all of the Spaces. Tenant shall not have the right to lease or otherwise
use more than the number of unreserved Spaces set forth above.

 

  1.02. During the Term the Spaces shall be free of charge.

 

  1.03. Except for particular spaces and areas designated by Landlord for
reserved parking, all parking in the Parking Facility shall be on an unreserved,
first-come, first-served basis. Landlord shall not provide any other tenant in
the Building with reserved parking unless Landlord also provides a proportionate
amount of reserved parking spaces to Tenant, provided, however, that in no event
shall Tenant be entitled to receive more than a total of 4 reserved parking
spaces pursuant to this provision.

 

  1.04. Landlord shall not be responsible for money, jewelry, automobiles or
other personal property lost in or stolen from the Parking Facility regardless
of whether such loss or theft occurs when the Parking Facility is locked or
otherwise secured. Except as caused by the negligence or willful misconduct of
Landlord and without limiting the terms of the preceding sentence, Landlord
shall not be liable for any loss, injury or damage to persons using the Parking
Facility or automobiles or other property therein, it being agreed that, to the
fullest extent permitted by law, the use of the Spaces shall be at the sole risk
of Tenant and its employees.

 

  1.05.

Landlord shall have the right from time to time to designate the location of the
Spaces and to promulgate reasonable rules and regulations regarding the Parking
Facility, the Spaces and the use thereof, including, but not limited to, rules
and regulations controlling the flow of traffic to and from various parking
areas, the angle and direction of parking and the like. Tenant shall comply with
and cause its employees to comply with all such rules and regulations as well as

 

F-1



--------------------------------------------------------------------------------

  all reasonable additions and amendments thereto. Such rules and regulations
shall be generally applicable, and generally applied in the same manner, to all
parties parking in the Parking Facility.

 

  1.06. Tenant shall not store or permit its employees to store any automobiles
in the Parking Facility without the prior written consent of Landlord. Except
for emergency repairs, Tenant and its employees shall not perform any work on
any automobiles while located in the Parking Facility or on the Property. If it
is necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide Landlord with prior notice thereof
designating the license plate number and model of such automobile.

 

  1.07. Landlord shall have the right to temporarily close the Parking Facility
or certain areas therein in order to perform necessary repairs, maintenance and
improvements to the Parking Facility.

 

  1.08. Tenant shall not assign or sublease any of the Spaces without the
consent of Landlord. Landlord shall have the right to terminate this Parking
Agreement with respect to any Spaces that Tenant desires to sublet or assign.

 

  1.09. Landlord may elect to provide parking cards or keys to control access to
the Parking Facility. In such event, Landlord shall provide Tenant with one card
or key for each Space that Tenant is leasing hereunder, provided that Landlord
shall have the right to require Tenant or its employees to place a deposit on
such access cards or keys and to pay a fee for any lost or damaged cards or
keys.

 

  1.10. Landlord hereby reserves the right to enter into a management agreement
or lease with an entity for the Parking Facility (“Parking Facility Operator”).
In such event, Tenant, upon request of Landlord, shall enter into a parking
agreement with the Parking Facility Operator, provided same does not impose
additional liability or obligations on Tenant and does not restrict any of the
rights granted to Tenant under this Section 1, and Landlord shall have no
liability for claims arising through acts or omissions of the Parking Facility
Operator unless caused by Landlord’s negligence or willful misconduct. It is
understood and agreed that the identity of the Parking Facility Operator may
change from time to time during the Term. In connection therewith, any parking
lease or agreement entered into between Tenant and a Parking Facility Operator
shall be freely assignable by such Parking Facility Operator or any successors
thereto.

 

2. Extension Option.

 

  2.01. Grant of Option; Conditions. Tenant shall have the right to extend the
Term (the “Extension Option”) for one additional period of 5 years commencing on
the day following the Termination Date of the initial Term and ending on the
5th anniversary of the Termination Date (the “Extension Term”), if:

 

  a. Landlord receives irrevocable and unconditional written notice of exercise
(“Extension Notice”) not less than 9 full calendar months prior to the
expiration of the initial Term and not more than 12 full calendar months prior
to the expiration of the initial Term; and

 

F-2



--------------------------------------------------------------------------------

  b. Tenant is not in Default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its Extension Notice; and

 

  c. No part of the Premises is sublet (other than pursuant to a Business
Transfer, as defined in Section 11.04 of the Lease) at the time that Tenant
delivers its Extension Notice; and

 

  d. The Lease has not been assigned (other than pursuant to a Business
Transfer, as defined in Section 11.04 of the Lease) prior to the date that
Tenant delivers its Extension Notice.

 

  2.02. Terms Applicable to Premises During Extension Term.

 

  a. The initial Base Rent rate per rentable square foot for the Premises during
the Extension Term shall equal the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises. Base Rent during the Extension Term
shall increase, if at all, in accordance with the increases assumed in the
determination of the Prevailing Market rate. Base Rent attributable to the
Premises shall be payable in monthly installments in accordance with the terms
and conditions of the Lease.

 

  b. Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the Premises
during the Extension Term in accordance with the Lease, and the manner and
method in which Tenant reimburses Landlord for Tenant’s share of Taxes and
Expenses and the Base Year applicable to such matter, shall be some of the
factors considered in determining the Prevailing Market rate for the Extension
Term.

 

  2.03. Definition of Prevailing Market. For purposes hereof, “Prevailing
Market” shall mean the arm’s length fair market annual rental rate per rentable
square foot under renewal leases and amendments entered into on or about the
date on which the Prevailing Market is being determined hereunder for space
comparable to the Premises in the Building and office buildings comparable to
the Building in the Alpharetta, Georgia area. The determination of Prevailing
Market shall take into account any material economic differences between the
terms of this Lease and any comparison lease, such as rent abatements,
construction costs and other concessions, the term for such lease, and the
manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than 4 years or more than 7
years, (ii) the space is encumbered by the option rights of another tenant, or
(iii) the space has a lack of windows and/or an awkward or unusual shape or
configuration. The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.

 

F-3



--------------------------------------------------------------------------------

  2.04.

Effect of Failure to Give Notice; Arbitration Procedure. Tenant shall exercise
the Extension Option by giving the Landlord the Extension Notice. If Tenant
fails to give the Extension Notice to Landlord within the time period described
above, then the Extension Option shall be null and void and of no further force
or effect. Within 30 days of receiving Tenant’s Extension Notice, Landlord shall
give Tenant notice of Landlord’s determination of the Prevailing Market rate for
the Extension Term (the “Landlord’s Determination Notice”). If Tenant disagrees
with Landlord’s determination of the Prevailing Market rate, Landlord and Tenant
shall attempt to agree on the Prevailing Market rate. If the parties do not so
agree on the Prevailing Market rate within 30 days of the date of Landlord’s
Determination Notice, Landlord and Tenant shall submit the determination of
Prevailing Market rate to binding arbitration unless the parties otherwise
mutually agree in their respective sole discretion. In such event, Landlord and
Tenant shall attempt to agree on an arbitrator within 10 days after the
expiration of such 30 day period. If they fail, after good faith efforts, to
agree on an arbitrator within such 10 day period, Landlord and Tenant shall each
appoint a reputable commercial leasing broker as arbitrator, each of whom shall
have at least 10 years’ active and current experience in the commercial real
estate industry and the Alpharetta, Georgia or North Fulton County leasing
market with working knowledge of current rental rates and leasing practices
related to buildings similar to the Building. Such an appointment shall be
signified in writing by each party to the other. If either party shall fail to
appoint an arbitrator within a period of 10 days after written notice from the
other party to make such appointment, the sole arbitrator appointed shall make
the determination of the Prevailing Market rate in the same manner provided
below as though it were the third arbitrator. If both parties appoint an
arbitrator, the arbitrators so appointed shall appoint a third arbitrator, who
is a reputable commercial leasing broker and has at least 10 years’ active and
current experience in the commercial real estate industry and in the Alpharetta,
Georgia or North Fulton County leasing market with working knowledge of current
rental rates and leasing practices related to buildings similar to the Building,
within 10 days after the appointment of the second arbitrator. Each of Landlord
and Tenant shall furnish each of the three arbitrators with a copy of their
respective final determination of the Prevailing Market rate. The third
arbitrator shall proceed with all reasonable dispatch to determine whether
Landlord’s final determination of Prevailing Market rate or Tenant’s final
determination of Prevailing Market rate, most closely reflects the Prevailing
Market rate and in no event shall the arbitrator have the right (i) to average
the final determination of Prevailing Market rate of Landlord and Tenant or
(ii) to choose another rate. The decision of such third arbitrator shall in any
event be rendered within 30 days after his/her appointment, or within such other
period as the parties shall agree, and such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to each of the parties. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (or its successor) and applicable Law and this Section,
which shall govern to the extent of any conflict between this Section and the
rules of the American Arbitration Association, and the decision of the third
arbitrator shall be reviewable only to the extent provided by the rules of the
American Arbitration Association and shall otherwise be binding, final and
conclusive on the parties. Each party shall pay the fees of the arbitrator it
chose and the fees

 

F-4



--------------------------------------------------------------------------------

  of its counsel and the losing party shall pay for the fees of the third
arbitrator and the reasonable and necessary expenses incident to the
proceedings; provided however, if a party fails to appoint an arbitrator, the
fees of the sole arbitrator shall be split between the two parties equally.

 

  2.05. Extension Amendment. If Tenant is entitled to and validly exercises its
Extension Option, Landlord shall prepare an amendment (the “Extension
Amendment”) to reflect changes in the Base Rent, Term, Termination Date and
other appropriate terms. The Extension Amendment shall be (i) sent to Tenant
within a reasonable time after determination of the Prevailing Market rate, and
(ii) executed by Tenant and returned to Landlord within 30 days after the
Extension Amendment is delivered to Tenant by Landlord. Notwithstanding the
foregoing, an otherwise valid exercise of the Extension Option shall be fully
effective whether or not the Extension Amendment is executed.

 

  2.06. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Extension Option is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option, or otherwise) of Kaplan, Inc., or any successor or assignee
thereto.

 

  2.07. Time of the Essence. Time is of the essence with respect to all of the
time periods set forth in this Section 2.

 

  2.08. Personal to Tenant. Notwithstanding anything herein to the contrary,
Tenant’s Extension Option is personal to Tenant and in no event shall such
Extension Option be assignable (other than pursuant to a Business Transfer, as
defined in Section 11.04 of the Lease).

 

3. Right of First Refusal.

 

  3.01. Grant of Option; Conditions. Tenant shall have the one time right of
first refusal (the “Right of First Refusal”) with respect to the approximately
910 rentable square feet of space on the 2nd floor of the Building shown on the
demising plan attached hereto as Exhibit A-2 (the “Refusal Space”). Tenant’s
Right of First Refusal shall be exercised as follows: when Landlord has a
prospective tenant, other than the existing tenant in the Refusal Space, (the
“Prospect”) interested in leasing the Refusal Space, Landlord shall advise
Tenant (the “Advice”) of the financial terms and other material terms under
which Landlord is prepared to lease the Refusal Space to such Prospect and
Tenant may lease the Refusal Space, under such terms, by providing Landlord with
written notice of exercise (the “Notice of Exercise”) within 5 days after the
date of the Advice, which Notice of Exercise shall include a representation and
warranty from Tenant to Landlord that the Refusal Space is intended for the
exclusive use of Tenant during the Term. Notwithstanding the foregoing, Tenant
shall have no such Right of First Refusal and Landlord need not provide Tenant
with an Advice if:

 

  a. Tenant is in Default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

F-5



--------------------------------------------------------------------------------

  b. the Premises, or any portion thereof, is sublet (other than pursuant to a
Business Transfer, as defined in Section 11.04 of the Lease) at the time
Landlord would otherwise deliver the Advice; or

 

  c. the Lease has been assigned (other than pursuant to a Business Transfer, as
defined in Section 11.04 of the Lease) prior to the date Landlord would
otherwise deliver the Advice; or

 

  d. Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice; or

 

  e. the Refusal Space is not intended for the exclusive use of Tenant during
the Term; or

 

  f. the existing tenant or occupant in the Refusal Space is interested in
extending or renewing its lease for the Refusal Space or entering into a new
lease for such Refusal Space or any other person or entity having any
pre-existing rights in the Refusal Space is interested in entering into a new
lease for the Refusal Space.

 

  3.02. Terms for Refusal Space.

 

  a. The term for the Refusal Space shall commence upon the commencement date
stated in the Advice and thereupon such Refusal Space shall be considered a part
of the Premises, provided that all of the terms stated in the Advice, including
the termination date set forth in the Advice, shall govern Tenant’s leasing of
the Refusal Space and only to the extent that they do not conflict with the
Advice, the terms and conditions of the Lease shall apply to the Refusal Space.
Tenant shall pay Base Rent and Additional Rent for the Refusal Space in
accordance with the terms and conditions of the Advice.

 

  b. The Refusal Space (including improvements and personalty, if any) shall be
accepted by Tenant in its as is condition and as-built configuration existing on
the earlier of the date Tenant takes possession of the Refusal Space or the date
the term for such Refusal Space commences, unless the Advice specifies work to
be performed by Landlord in the Refusal Space, in which case Landlord shall
perform such work in the Refusal Space. If Landlord is delayed delivering
possession of the Refusal Space due to the holdover or unlawful possession of
such space by any party, Landlord shall use reasonable efforts to obtain
possession of the space, and the commencement of the term for the Refusal Space
shall be postponed until the date Landlord delivers possession of the Refusal
Space to Tenant free from occupancy by any party.

 

  3.03.

Termination of Right of First Refusal. The rights of Tenant hereunder with
respect to the Refusal Space shall terminate on the earlier to occur of (i) the
last day of 60th full calendar month of the Term; (ii) Tenant’s failure to
exercise its Right of First Refusal within the 5 day period provided in
Section 3.01 above; and

 

F-6



--------------------------------------------------------------------------------

  (iii) the date Landlord would have provided Tenant an Advice if Tenant had not
been in violation of one or more of the conditions set forth in Section 3.01
above. In addition, if Landlord provides Tenant with an Advice for any portion
of the Refusal Space that contains expansion rights (whether such rights are
described as an expansion option, right of first refusal, right of first offer
or otherwise) with respect to any other portion of the Refusal Space (such other
portion of the Refusal Space subject to such expansion rights is referred to
herein as the “Encumbered Refusal Space”) and Tenant does not exercise its Right
of First Refusal to lease the Refusal Space described in the Advice, Tenant’s
Right of First Refusal with respect to the Encumbered Refusal Space shall be
subject and subordinate to all such expansion rights contained in the Advice.

 

  3.04. Refusal Space Amendment. If Tenant exercises its Right of First Refusal,
Landlord shall prepare an amendment (the “Refusal Space Amendment”) adding the
Refusal Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, Rentable Square Footage of the
Premises, Tenant’s Pro Rata Share and other appropriate terms. A copy of the
Refusal Space Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Notice of Exercise executed by Tenant, and Tenant
shall execute and return the Refusal Space Amendment to Landlord within 15 days
thereafter, but an otherwise valid exercise of the Right of First Refusal shall
be fully effective whether or not the Refusal Space Amendment is executed.

 

  3.05. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Refusal is subject and subordinate to (i) the renewal or
extension rights of any tenant leasing all or any portion of the Refusal Space,
and (ii) the expansion rights (whether such rights are designated as a right of
first offer, right of first refusal, expansion option or otherwise) of Kaplan,
Inc., or any successor or assignee thereto.

 

  3.06. Time of the Essence. Time is of the essence with respect to all time
periods set forth in this Section 3.

 

  3.07. Personal to Tenant. Notwithstanding anything herein to the contrary,
Tenant’s Right of First Refusal is personal to Tenant and in no event shall such
Right of First Refusal be assignable or exercisable by any party other than the
original named Tenant (except in connection with a Business Transfer, as defined
in Section 11.04 of the Lease).

 

4. Monument Signage.

 

  4.01.

During the initial Term and any extension thereof and provided that Tenant is
not in Default under the Lease beyond any applicable notice and cure period and
further provided that throughout the Term of the Lease (and any extension
thereof) Tenant leases and occupies at least 18,500 rentable square feet in the
Building, Tenant, at Tenant’s sole cost, but subject to governmental approval,
shall have the right to place its name on the Building monument sign located at
the entrance to the Building (the “Monument Sign”). The design, size and color
of the signage with Tenant’s name to be included on the Monument Sign, and the

 

F-7



--------------------------------------------------------------------------------

  manner in which such signage is attached to the Monument Sign, shall be
subject to the reasonable approval of Landlord, such approval not to be
unreasonably withheld, conditioned or delayed and the approval of all applicable
governmental authorities, and Landlord shall have the right to require that all
names on the Monument Sign be of the same size and style. Tenant, at its cost,
shall be responsible for the maintenance, repair or replacement of Tenant’s
signage on the Monument Sign, which shall be maintained in a manner reasonably
satisfactory to Landlord. Tenant’s right to place its name on the Monument Sign,
and the location of Tenant’s name on the Monument Sign, shall be subject to the
existing rights of existing tenants in the Building, and the location of
Tenant’s name on the Monument Sign shall be further subject to Landlord’s
reasonable approval. Although the Monument Sign will be maintained by Landlord,
Tenant shall pay its proportionate share of the cost of any maintenance and
repair associated with the Monument Sign.

 

  4.02. Upon expiration or earlier termination of the Lease or Tenant’s right to
possession of the Premises, or if Tenant is in Default under the Lease beyond
any applicable notice and cure period, or if Tenant leases or occupies less than
18,500 rentable square feet in the Building, then Tenant shall have no further
right to place its name on the Monument Sign, and Tenant, at its cost within 30
days after request of Landlord, shall remove Tenant’s signage from the Monument
Sign and restore the affected portion of the Monument Sign to the condition it
was in prior to installation of Tenant’s signage thereon, ordinary wear and tear
excepted. If Tenant does not perform such work within such 30 day period, then
Landlord may do so, at Tenant’s cost, and Tenant shall reimburse Landlord, as
Additional Rent, for the cost of such work within 30 days after request
therefor.

 

  4.03. Notwithstanding anything herein to the contrary, Tenant’s rights with
respect to the Monument Sign are personal to Tenant and in no event shall the
rights set forth in this Section 4 be assignable.

 

5. Letter of Credit.

 

  5.01.

General Provisions. Concurrently with Tenant’s execution of this Lease, Tenant
shall deliver to Landlord, as collateral for the full performance by Tenant of
all of its obligations under this Lease and for all losses and damages Landlord
may suffer as a result of Tenant’s failure to comply with one or more provisions
of this Lease, a standby, unconditional, irrevocable, transferable letter of
credit (the “Letter of Credit”) substantially in the form of Exhibit G hereto
(or such other form as may be reasonably acceptable to Landlord) and containing
the terms required herein, in the face amount of $360,000.00 (the “Letter of
Credit Amount”), naming Landlord as beneficiary, issued (or confirmed) by a
financial institution acceptable to Landlord in Landlord’s sole discretion,
permitting multiple and partial draws thereon, and otherwise in form acceptable
to Landlord in its sole discretion. Tenant shall cause the Letter of Credit to
be continuously maintained in effect (whether through replacement, renewal or
extension) in the Letter of Credit Amount through the date (the “Final LC
Expiration Date”) that is 60 days after the scheduled expiration date of the
Term or any renewal Term. If

 

F-8



--------------------------------------------------------------------------------

  the Letter of Credit held by Landlord expires earlier than the Final LC
Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), Tenant shall deliver a
new Letter of Credit or certificate of renewal or extension (a “Renewal or
Replacement LC”) to Landlord not later than 60 days prior to the expiration date
of the Letter of Credit then held by Landlord. Any Renewal or Replacement LC
shall comply with all of the provisions of this Section 5, shall be irrevocable,
transferable and shall remain in effect (or be automatically renewable) through
the Final LC Expiration Date upon the same terms as the expiring Letter of
Credit or such other terms as may be acceptable to Landlord in its sole
discretion. Notwithstanding the foregoing, if at any time during the Term
Landlord reasonably determines that the financial condition of the issuing bank
is such that Landlord’s ability to draw upon the Letter of Credit is, or in the
future may be, impaired, restricted, refused or otherwise affected, then Tenant
shall, within 10 business days of Landlord’s written request to Tenant, obtain a
renewal or replacement Letter of Credit in form acceptable to Landlord in
substitution of the then current Letter of Credit from an issuing bank
acceptable to Landlord in Landlord’s reasonable discretion.

 

  5.02. Drawings under Letter of Credit. Upon Tenant’s failure to comply with
one or more provisions of this Lease, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit and use all or part of the proceeds to (a) satisfy
any amounts due to Landlord from Tenant, and (b) satisfy any other damage,
injury, expense or liability caused by Tenant’s failure to so comply. In
addition, if Tenant fails to furnish a Renewal or Replacement LC complying with
all of the provisions of this Section 5 at least 60 days prior to the stated
expiration date of the Letter of Credit then held by Landlord, Landlord may draw
upon such Letter of Credit and hold the proceeds thereof (and such proceeds need
not be segregated) in accordance with the terms of this Section 5 (the “LC
Proceeds Account”).

 

  5.03.

Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may immediately upon
any draw (and without notice to Tenant) apply or offset the proceeds of the
Letter of Credit: (a) against any Rent payable by Tenant under this Lease that
is not paid when due; (b) against all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it may suffer as a result of
Tenant’s failure to comply with one or more provisions of this Lease;
(c) against any costs incurred by Landlord in connection with the Lease
(including attorneys’ fees); and (d) against any other amount that Landlord may
spend or become obligated to spend by reason of Tenant’s Default. Provided
Tenant has performed all of its obligations under this Lease, Landlord agrees to
pay to Tenant within 45 days after the Final LC Expiration Date the amount of
any proceeds of the Letter of Credit received by Landlord and not applied as
allowed above; provided, that if prior to the Final LC Expiration Date a
voluntary petition is filed by Tenant or any Guarantor, or an involuntary
petition is filed against Tenant or any Guarantor by any of Tenant’s or
Guarantor’s creditors, under the Federal Bankruptcy Code,

 

F-9



--------------------------------------------------------------------------------

  then Landlord shall not be obligated to make such payment in the amount of the
unused Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

 

  5.04. Additional Covenants of Tenant. If, as result of any application or use
by Landlord of all or any part of the Letter of Credit, the amount of the Letter
of Credit shall be less than the Letter of Credit Amount, Tenant shall, within 5
days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
Letter of Credit Amount), and any such additional (or replacement) letter of
credit shall comply with all of the provisions of this Section 5, and if Tenant
fails to comply with the foregoing, notwithstanding anything to the contrary
contained in this Lease, the same shall constitute an incurable Default by
Tenant. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

  5.05. Nature of Letter of Credit. Landlord and Tenant (a) acknowledge and
agree that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof (including the LC
Proceeds Account) be deemed to be or treated as a “security deposit” under any
Law applicable to security deposits in the commercial context (“Security Deposit
Laws”), (b) acknowledge and agree that the Letter of Credit (including any
renewal thereof or substitute therefor or any proceeds thereof) is not intended
to serve as a security deposit, and the Security Deposit Laws shall have no
applicability or relevancy thereto, and (c) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.

 

  5.06.

Reduction in Letter of Credit Amount. Provided that, during the 12 month period
immediately preceding the effective date of any reduction of the Letter of
Credit, Tenant has timely paid all Rent and no Default has occurred under this
Lease (the “LC Reduction Conditions”), Tenant may reduce the Letter of Credit
Amount so that the reduced Letter of Credit Amounts will be as follows:
(a) $260,000.00 effective as of the first day of the 49th full calendar month of
the Term; and (b) $160,000.00 effective as of the first day of the 61st full
calendar month of the Term. If Tenant is not entitled to reduce the Letter of
Credit Amount as of a particular reduction effective date due to Tenant’s
failure to satisfy the LC Reduction Conditions described above, then any
subsequent reduction(s) Tenant is entitled to hereunder shall be reduced by the
amount of the reduction Tenant would have been entitled to had Tenant satisfied
the LC Reduction Conditions necessary for such earlier reduction.
Notwithstanding anything to the contrary contained herein, if Tenant has been in
Default under this Lease at any time prior to the effective date of any
reduction of the Letter of Credit Amount and Tenant has failed to cure such
Default within any applicable cure period, then Tenant

 

F-10



--------------------------------------------------------------------------------

  shall have no further right to reduce the Letter of Credit Amount as described
herein. Any reduction in the Letter of Credit Amount shall be accomplished by
Tenant providing Landlord with a substitute letter of credit in the reduced
amount or an amendment to the existing Letter of Credit reflecting the reduced
amount.

 

6. Conference Room.

 

  6.01. During the Term, subject to the provisions of this Section 6, Tenant
shall have the non-exclusive right to utilize the Conference Room (as defined in
Section 2 of Exhibit C (Work Letter) of this Lease) at the Building, for a total
of 10 hours during each calendar month during the Term at no charge to Tenant
(except as herein provided). The Conference Room is intended for the general use
of all tenants at the Building and the building located at 800 North Point
Parkway, Alpharetta, Georgia 30005, and commonly known as 800 North Point (“800
North Point”). The Conference Room availability shall be on a “first come, first
served” basis and shall be subject to closures due to Force Majeure or temporary
closure due to the performance of repairs, replacements or other alterations
Landlord desires or is required to perform. Landlord may relocate the Conference
Room within the Building or to 800 North Point. The fee for any use of the
Conference Room which exceeds 10 hours in any calendar month shall be at the
then current rate charged for use of the Conference Room.

 

  6.02. Tenant’s use of the Conference Room shall be subject to the following:
(a) scheduling availability of the Conference Room; (b) the reasonable operating
procedures, rules and regulations promulgated by Landlord from time to time and
distributed to Tenant and other tenants and occupants of the Building and 800
North Point; (c) Tenant is not in Default; (d) Tenant’s payment of Landlord’s
then current charge for the Conference Room (subject to the terms of
Section 6.01 above); (e) Tenant’s payment of all costs associated with services
and amenities used in connection with the Conference Room, including, without
limitation, additional audio-visual equipment, and food service as may be
requested by Tenant and Landlord’s clean up fee; and (f) Tenant’s compliance
with Landlord’s sign-up and reservation procedures. Notwithstanding the
foregoing, the parties agree that Tenant will provide and confirm the 10 hours
during each calendar month during the Term that Tenant will need the Conference
Room at least 30 days in advance.

 

  6.03. Landlord reserves the right to discontinue providing the Conference Room
for a period of up to 60 days in order to build out new Conference Room space in
the Building or at 800 North Point if Landlord elects to convert all or any part
of the Conference Room to space offered for lease to existing or future tenants,
or if Landlord otherwise desires to recapture all or a portion of such space for
other purposes. In such event, Landlord may discontinue providing the Conference
Room for such 60-day period upon first giving not less than 30 days’ prior
notice to Tenant, and Landlord may also discontinue providing the Conference
Room in the event of Force Majeure or temporary closures due to the performance
of repairs, replacements or other alterations Landlord desires or is required to
perform. No expansion, contraction, or modification of the Conference Room, and
no termination of Tenant’s rights to the Conference Room as specifically
provided herein, shall entitle Tenant to an abatement or reduction in Rent or
constitute a constructive eviction or an event of default by Landlord under this
Lease.

 

F-11



--------------------------------------------------------------------------------

  6.04. Landlord and Tenant acknowledge that the use of the Conference Room by
Tenant and its employees and invitees shall be at their sole risk and that the
terms and provisions of Section 13 (Indemnity and Waiver of Claims) of this
Lease shall apply to Tenant’s use of the Conference Room.

 

  6.05. The rights granted herein shall be personal to Tenant and shall not
apply to any sublessee, transferee or to any successor in interest (other than
an assignment pursuant to a Business Transfer).

 

7. Deferred Space.

 

  7.01. Tenant hereby leases from Landlord and Landlord leases to Tenant
approximately 963 total rentable square feet on the 2nd floor as shown on
Exhibit A-3 and labeled “Deferred Space”. The Term with respect to the Deferred
Space shall commence effective as of the Deferred Space Commencement Date
(hereinafter defined).

 

  7.02. The term for the Deferred Space shall commence on the date (the
“Deferred Space Commencement Date”) which is the earlier to occur of (i) the
date identified in a written early commencement letter from Tenant to Landlord
indicating the date Tenant would like the Deferred Space Commencement Date to
be, and (ii) the later to occur of (a) the first day of the 18th full calendar
month following the Commencement Date, and (b) the date Tenant begins its
business operations in the Deferred Space. The Deferred Space shall be
considered part of the Premises subject to all the terms and conditions of this
Lease, except that no allowances, credits, abatements or other concessions (if
any) set forth in this Lease for the Premises or any other expansions shall
apply to the Deferred Space, except as expressly set forth below.

 

  7.03. The Deferred Space shall be leased by Tenant pursuant to all the terms
and conditions of the Lease, except that the financial terms and conditions for
the Deferred Space shall be as follows:

 

  a. The Base Rent rate per square foot for the Deferred Space shall be the same
as the Base Rent rate per square foot for the Premises on the Deferred Space
Commencement Date. The Base Rent rate per square foot for the Deferred Space
shall adjust at the times and in the amounts specified in the Lease with respect
to the remainder of the original Premises. However, Tenant shall not be entitled
to abatement of Rent with respect to the Deferred Space.

 

  b.

Tenant shall pay Tenant’s Pro Rata Share of Expenses and Taxes for the Deferred
Space on the same terms and conditions set forth in the Lease, provided that
Tenant’s Pro Rata Share shall increase appropriately to account for the addition
of the Deferred Space.

 

F-12



--------------------------------------------------------------------------------

8. Initial Suite Signage and Building Directory. Notwithstanding anything to the
contrary contained in Section 3 and Section 4 of Exhibit E (Building Rules and
Regulations) of the Lease, Landlord, at Landlord’s cost and expense, shall
install, for the Tenant as initially named herein, using the standard graphics
for the Building, initial Building standard tenant identification and suite
numbers at the entrance to the initial Premises and on the Building directory in
the main Building lobby. Thereafter, any additional tenant identification shall
be (i) subject to Landlord’s prior review and approval thereof, and
(ii) installed by Landlord, at Tenant’s cost and expense, using the standard
graphics for the Building.

 

9. Environmental Substances.

“Environmental Law(s)” means all statutes, Laws, rules, regulations, codes,
ordinances, standards, guidelines, authorizations and orders of federal, state
and local public authorities pertaining to any of the Environmental Substances
or to environmental compliance, contamination, cleanup or disclosures of any
release or threat of release to the environment, of any hazardous or toxic
substances, wastes or materials, any pollutants or contaminants which are
included under or regulated by any municipal, county, state or federal statutes,
Laws, rules, regulations, codes, ordinances, standards, guidelines,
authorizations or orders, including, without limitation, the Toxic Substances
Control Act, 15 U.S.C. § 2601, et seq.; the Clean Water Act, 33 U.S.C. § 1251,
et seq.; the Clean Air Act, 42 U.S.C. § 7401, et seq.; the Safe Drinking Water
Act, 42 U.S.C. § 300f-300j, et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1321, et seq.; the Solid Waste Disposal Act, 42 U.S.C. § 6901, et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. Section 9601 et seq.; the Federal Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq.; the Superfund Amendments and
Reauthorization Act of 1986, Public Law No. 99-499 (signed into law October 17,
1986), as any of the same are from time to time amended, and the rules and
regulations promulgated thereunder, and any judicial or administrative
interpretation thereof, including any judicial or administrative orders or
judgments, and all other federal, state and local statutes, Laws, rules,
regulations, codes, ordinances, standards, guidelines, authorizations and orders
regulating the generation, storage, containment or disposal of any Environmental
Substances, including but not limited to those relating to lead paint, radon
gas, asbestos, storage and disposal of oil and hazardous wastes, substances and
materials, and underground and above-ground oil storage tanks; and any
amendments, modifications or supplements of any of the foregoing.

“Environmental Substances” means, but shall not be limited to, any hazardous
substances, hazardous waste, environmental substances, oil, petroleum products
and any waste or substance, which because of its quantitative concentration,
chemical, biological, radioactive, flammable, explosive, infectious or other
characteristics, constitutes or may reasonably be expected to constitute or
contribute to a danger or hazard to public health, safety or welfare or to the
environment, including without limitation any asbestos (whether or not friable)
and any asbestos-containing materials, lead paint, waste oils, solvents and
chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals, etchants,
pickling and plating wastes, explosives, reactive metals and compounds,
pesticides, herbicides, radon gas, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes, or any other similar materials
which are

 

F-13



--------------------------------------------------------------------------------

mentioned under or regulated by any Environmental Law; and the regulations
adopted under these acts, and including any other products or materials
subsequently found by an authority of competent jurisdiction to have adverse
effects on the environment or the health and safety of persons.

Tenant shall not cause or permit any Environmental Substances to be generated,
produced, brought upon, used, stored, treated or disposed of in or about or on
the Building by Tenant, its agents, employees, contractors, subtenants or
invitees without (i) Landlord’s prior written consent, and (ii) strictly
complying with all applicable Environmental Laws and Laws pertaining to the
transportation, storage, use or disposal of such Environmental Substances,
including, if required under Environmental Laws, obtaining proper permits.
Landlord may take into account any factors or facts that Landlord reasonably
believes relevant in determining whether to grant its consent. Landlord consents
to Tenant’s use in the Lab Space of (i) acetone (not to exceed 4 liters) and
alcohol for cleaning (not to exceed 4 liters). From time to time at Landlord’s
request, Tenant shall execute affidavits, representations and the like
concerning Tenant’s best knowledge and belief regarding the presence or absence
of Environmental Substances on the Premises or the Property, and shall provide
copies of all required permits for Tenant’s activities in the Premises.
Furthermore, commencing on the date that Tenant first uses Environmental
Substances that require permitting and quarterly thereafter, or more often if
reasonably required by Landlord’s Mortgagee, Tenant shall provide Landlord with
a list detailing the types and amounts of all Environmental Substances being
generated, produced, brought upon, used, stored, treated or disposed of by or on
behalf of Tenant in or about or on the Premises, Building or Property and, upon
Landlord’s request, copies of any manifests or other federal, state or municipal
filings by Tenant with respect to such Environmental Substances. Tenant
represents and warrants that as of the Commencement Date there will be no
Environmental Substances located within the Premises which require permits. From
the date Tenant begins using any Environmental Substances for which permitting
is necessary, Tenant agrees to pay the cost of any environmental inspection or
assessment requested by any lender that holds a security interest in the
Property or this Lease, or by any insurance carrier, to the extent that such
inspection or assessment pertains to any release, threat of release,
contamination, claim of contamination, loss or damage or determination of
condition (together, “Environmental Incidents”) in the Premises other than
Environmental Incidents arising prior to the date Tenant occupies the Premises
for the conduct of its business or migrating to the Premises from some other
part of the Building through no fault, act or omission of Tenant.

If Tenant’s transportation, storage, use or disposal of Environmental Substances
on the Property results in the contamination of the soil or surface or ground
water or loss or damage to person(s) or property, Tenant agrees to: (a) notify
Landlord immediately of any release, threat of release, contamination, claim of
contamination, loss or damage; (b) after consultation with Landlord, clean up
the release, threat of release, or contamination in full compliance with all
applicable statutes, regulations and standards and (c) indemnify, defend and
hold Landlord, ground landlord, if any, and the Landlord Related Parties
harmless from and against any claims, suits, causes of action, costs and fees,
including attorneys’ fees and costs, arising from or connected with any such
release, threat of release, contamination, claim of contamination, loss or
damage. In the event of such contamination, Tenant agrees to cooperate fully
with Landlord and provide

 

F-14



--------------------------------------------------------------------------------

such documents, affidavits and information as may be requested by Landlord
(1) to comply with any Environmental Law or Laws, (2) to comply with the
reasonable request of any lender, purchaser or tenant, and/or (3) for any other
reasonable reason deemed necessary by Landlord. Tenant shall notify Landlord
promptly in the event of any spill or other release of any Environmental
Substance at, in, on, under or about the Premises which is required to be
reported to a governmental authority under any Environmental Law or Laws, shall
promptly forward to Landlord copies of any notices received by Tenant relating
to alleged violations of any Environmental Law or Laws and shall promptly pay
when due any fine or assessment against Landlord, Tenant, or the Premises
relating to any violation during the Term of any Environmental Law or Laws by
Tenant, its employees, agents, independent contractors, or invitees or with
respect to the Premises or Property. If any governmental authority files a lien
against the Premises due to any act or omission, intentional or unintentional,
of Tenant, its agents, employees, or invitees, or for which Tenant is
responsible, resulting in the releasing, spilling, leaking, leaching, pumping,
emitting, pouring, emptying or dumping of any Environmental Substance, Tenant
shall, within thirty (30) days from the date that Tenant is first given notice
of such lien (or within such shorter period of time as may be specified by
Landlord if such governmental authority takes steps to cause the Premises to be
sold pursuant to such lien) either (A) pay the claim and remove the lien or
(B) furnish a cash deposit, bond or such other security as is satisfactory in
all respects to Landlord and sufficient to discharge the lien completely.

The provisions of this Section 9 survive the expiration or earlier termination
of this Lease.

 

10. Hazardous Medical Waste.

Tenant hereby agrees to furnish to Landlord upon demand, written evidence of its
safety procedures related to the identification, collection, storage and
disposal of Hazardous Medical Waste (defined below), which shall be in
compliance with all applicable Laws and the policies of a commercially
reasonable third party medical waste collection company. Tenant represents,
warrants and covenants that in no event shall Tenant, at any time before, during
or after the Term of this Lease, cause or permit any Infectious Waste (defined
below) to be generated, produced, brought upon, used, stored, treated or
disposed of in or about the Building by Tenant, its agents, employees,
contractors, subtenants or invitees. Tenant is responsible for the proper
containment and identification of its Hazardous Medical Waste, the disposal of
the Hazardous Medical Waste and the transportation of the Hazardous Medical
Waste using a properly qualified agent, all as applicable if and when Tenant is
producing such Hazardous Medical Waste within the Premises. Landlord shall have
the right to reasonably designate an area within the Premises for the pick-up of
Hazardous Medical Waste if and when Tenant is producing such Hazardous Medical
Waste within the Premises.

“Hazardous Medical Waste” is defined as used needles and syringes, gloves and
linen, uniforms and laundry, and cleaning equipment or materials used to clean
any of the foregoing; any solid, liquid or gas that is capable of producing
harmful affects on humans or the environment; material that is ignitable,
corrosive, reactive or toxic; or any materials that are classified as hazardous
medical waste by Law.

 

F-15



--------------------------------------------------------------------------------

“Infectious Waste” is defined as any waste that contains pathogens or is capable
of producing infectious disease; material contaminated by potentially infectious
materials (taking into consideration the factors necessary for induction of
disease, which include, but are not limited to, adequate dose, resistance of
host, portal of entry and presence of a pathogen and virulence); material that
contains pathogens with sufficient virulence and quantity so that exposure to
the waste by a susceptible host could result in an infectious disease; or wastes
capable of causing disease. Including but not limited to:

A. Cultures and stocks of agents infectious to humans, and associated
biologicals (including but not limited to cultures from medical laboratories;
waste from the production of biologicals; discarded live and attenuated
vaccines, and culture dishes and devices used to transfer, inoculate and mix
cultures);

B. Human pathological wastes [including but not limited to tissue, organs and
body parts (except teeth and the contiguous structures of bone and gum), and
body fluids that are removed during medical procedures and specimens of body
fluids and their containers];

C. Discarded waste blood and blood components (including but not limited to
serum and plasma) and saturated material containing free flowing blood and blood
components (including but not limited to lab specimens);

D. Discarded sharps used in human patient care, medical research or clinical or
pharmaceutical laboratories (including but not limited to hypodermic, I.V., and
other medical needles; hypodermic and I.V. syringes; Pasteur pipettes; scalpel
blades; blood vials; and broken or unbroken glassware in contact with infectious
agents, including slides or cover slips); and

E. Discarded hypodermic, I.V. and other medical needles, hypodermic, I.V.,
syringes, sharps and scalpel blades and whether used or unused (as it is often
difficult to determine if they have been used).

Tenant further agrees that: (a) Tenant’s employees and agents shall be expressly
forbidden from disposing of any Hazardous Medical Waste within the Premises or
the Building in a manner which is contrary to applicable Laws or the terms of
this Lease; (b) all such Hazardous Medical Waste shall be collected, stored,
decontaminated and removed from the Premises and the Building by a qualified
party in compliance with all applicable Laws and guidelines (including, without
limitation, the Occupational Safety and Health Act) of any local, state or
federal entity having jurisdiction over this matter; (c) needles and sharps
shall be contained in disposable rigid containers which can be sealed with a
tight fitting lid; and (d) Tenant and its employees and agents shall at all
times employ proper procedures, including, without limitation, the use of tags,
signs or other appropriate written communication, to prevent accidental injury
or illness to other tenants in the Building (including their employees, agents
and invitees) resulting from Tenant’s collection, storage, decontamination and
disposal of Hazardous Medical Waste. Tenant hereby covenants and agrees that at
all times during the Term, Tenant and its employees and agents shall adhere to
the terms and conditions of this Section 10. Tenant agrees to indemnify, defend
and hold Landlord and the Landlord Related Parties harmless from and against any
and all liabilities, obligations,

 

F-16



--------------------------------------------------------------------------------

damages, penalties, claims, costs, charges or expenses, including without
limitation, attorney’s fees, clean-up costs, fines or penalties arising out of
or resulting from Tenant’s violation of this Section 10.

The provisions of this Section 10 survive the expiration or earlier termination
of this Lease.

 

11. Lab Standards.

Tenant shall keep and maintain the Lab Space in accordance with all applicable
Federal, State and local laws, guidelines and policies relating to the operation
and maintenance of biomedical laboratory facilities (collectively, the “Lab
Standards”).

A. In no event shall Tenant bring any live animals onto the Property or any
animal body parts that are not considered raw food by the Food and Drug
Administration. Any animal body parts that are considered raw food that are
brought onto the Property shall be transported in accordance with such rules and
regulations as Landlord shall reasonably designate. In no event shall Tenant use
or occupy the Lab Space in a manner that would be inconsistent with the
character and dignity of the Building and Landlord may require Tenant to
immediately cease any business, procedures, activities or other use which is
causing disturbance of, or interference with Landlord’s operation and management
of the Building or the use and occupancy thereof by any tenant therein.

B. Without limiting the limitations imposed by the Permitted Use clause, Tenant
shall not use or permit the Lab Space to be used for any purpose that would
allow animal, medical or medicinal odors, fumes or noises to emanate from the
Lab Space. In the event such odors, fumes or noises do emanate from the Lab
Space, Tenant, at its sole cost and expense, shall be responsible for taking
whatever steps are necessary in accordance with all applicable Laws and the
terms of this Lease in order to either eliminate such odors, fumes or noises or
to keep such odors, fumes or noises from emanating from the Buildings in a
manner approved by Landlord. Such steps may include the installation of an
exhaust system or sound proofing in accordance with plans and specifications
approved by Landlord. If Landlord and Tenant are unable to reach an agreement on
the course of action Tenant will take to correct the odor or noise problem, as
the case may be, within 10 days after the date Landlord first contacts Tenant to
inform Tenant of the odor or noise problem, Landlord (in its reasonable
discretion) shall determine the course of action Tenant shall take to correct
the odor or noise problem. Such work to correct the odor or noise problem shall
be completed by Tenant within 30 days of the date a determination is made by
either Landlord or Landlord and Tenant (as applicable) as to the scope of work
Tenant shall perform.

C. Tenant agrees to be solely responsible for the disposal of all medical,
infectious and hazardous waste (including without limitation, all needles,
syringes, bloodbags, bandages and vials) and all animal bodies or parts that are
generated in the Tenant’s Lab Space and to indemnify and hold Landlord harmless
from and against all liabilities, obligations, damages, penalties, claims,
costs, charges and expenses which may be imposed upon, incurred by, or asserted
against Landlord in connection with the generation and existence of such
medical, infectious and/or hazardous waste (including

 

F-17



--------------------------------------------------------------------------------

without limitation, all needles, syringes, bloodbags, bandages and vials) and
all animal bodies or parts and the removal thereof from the Lab Space. Tenant
agrees to comply with all Laws, ordinances, orders, rules, and regulations of
any governmental or regulatory agency with respect to the generation, existence,
removal, storage and disposal of any such medical, infectious and/or hazardous
waste (including without limitation, all needles, syringes, bloodbags, bandages
and vials) and all animal bodies and parts.

D. Tenant agrees to contract with a licensed and insured medical waste disposal
vendor acceptable to Landlord for the lawful disposal of all medical, infectious
and hazardous waste (including without limitation, all needles, syringes, blood
bags, bandages and vials) and all animal bodies and parts that are generated in
Tenant’s Lab Space, and to provide a copy of such contract to Landlord. If
vendors are changed, Tenant agrees to notify Landlord of such change prior to
the effective date thereof and to provide the appropriate documentation to
Landlord. In no event shall any medical, infectious and/or hazardous waste be
placed or stored outside of the Lab Space, it being agreed that all such
materials shall be kept in the Lab Space until picked up by the approved medical
waste disposal vendor.

E. Tenant, at Tenant’s sole cost and expense, shall obtain and maintain
throughout the Term any licenses, permits or zoning approvals required by any
governmental body for the conduct of Tenant’s business and medical uses with the
Lab Space.

F. In the event Tenant’s activities in the Project results in any unreasonable
disturbance, disruption of or interference with the business of the Project,
including, but not limited to, demonstrations, pickets, boycotts and/or
confrontations or disputes on or about the Project opposing or supporting
Tenant’s activities (a “Use Dispute”), then Tenant shall take all actions
necessary to resolve the Use Dispute and to have the demonstrators, picketers or
other individuals engaged in the Use Dispute removed from the Project in an
expeditious manner. Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties, as a result of the above actions.

The provisions of this Section 11 survive the expiration or earlier termination
of this Lease.

 

F-18



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

This Exhibit is attached to and made a part of the Office Lease Agreement (the
“Lease”) by and between BRE/COH GA LLC, a Delaware limited liability company
(“Landlord”), and CLEARSIDE BIOMEDICAL, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 900 North Point Parkway, Alpharetta,
Georgia 30005. Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

 

                                                   

[Name of Financial Institution]

 

Irrevocable Standby Letter of Credit

No.                                          

Issuance Date:                        

Expiration Date:                     

Applicant: Clearside Biomedical, Inc.

Beneficiary

BRE/COH GA LLC

c/o Equity Office

222 South Riverside Plaza

Suite 2000

Chicago, Illinois 60606

Attention: Treasury Department

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of Three Hundred
Sixty Thousand and NO/100 U.S. Dollars ($360,000.00) available for payment at
sight by your draft drawn on us when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of          U.S. Dollars
($        ) under your Irrevocable Standby Letter of Credit No.
                     represents funds due and owing to us pursuant to the terms
of that certain lease by and between BRE/COH GA LLC, a Delaware limited
liability company, as landlord, and Clearside Biomedical, Inc., a Delaware
corporation, as tenant, and/or any amendment to the lease or any other agreement
between such parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or

 

G-1



--------------------------------------------------------------------------------

applicable anniversary thereof, we notify you in writing, by certified mail
return receipt requested or by recognized overnight courier service, that we
elect not to so renew this Irrevocable Standby Letter of Credit. A copy of any
such notice shall also be sent, in the same manner, to: BRE/COH GA LLC, c/o
Lincoln Property Company, 900 North Point Parkway, Suite 100, Alpharetta,
Georgia 30005, Attention: Property Manager Property Manager. In addition to the
foregoing, we understand and agree that you shall be entitled to draw upon this
Irrevocable Standby Letter of Credit in accordance with 1 and 2 above in the
event that we elect not to renew this Irrevocable Standby Letter of Credit and,
in addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder. The correctness of the signature
of the person signing the transfer forms must be verified by your bank or a
notary public.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                              to the attention
of                                                              .

 

Very truly yours,

 

                                     [name]

                                     [title}

 

G-2